Exhibit 10.1
EXECUTION COPY
PURCHASE AND ASSUMPTION AGREEMENT
dated as of
May 21, 2009
by and among
Banco Popular North America
and
Investors Savings Bank

 



--------------------------------------------------------------------------------



 



                      Page ARTICLE 1        
 
            CERTAIN DEFINITIONS        
 
           
1.1
  Certain Definitions     1  
1.2
  Accounting Terms     8  
1.3
  Interpretation     9  
 
            ARTICLE 2        
 
            THE P&A TRANSACTION        
 
           
2.1
  Purchase and Sale of Assets     9  
2.2
  Assumption of Liabilities     9  
2.3
  Purchase Price     10  
2.4
  Assumption of IRA and Keogh Account Deposits     10  
 
            ARTICLE 3        
 
            CLOSING PROCEDURES; ADJUSTMENTS        
 
           
3.1
  Closing     11  
3.2
  Payment at Closing     11  
3.3
  Adjustment of Purchase Price     11  
3.4
  Proration; Other Closing Date Adjustments     12  
3.5
  Seller Deliveries     12  
3.6
  Purchaser Deliveries     13  
3.7
  Owned Real Property Filings     14  
3.8
  Allocation of Purchase Price     14  
 
            ARTICLE 4        
 
            TRANSITIONAL MATTERS        
 
           
4.1
  Transitional Arrangements     14  
4.2
  Customers     15  
4.3
  Direct Deposits     16  
4.4
  Direct Debits     17  
4.5
  Escheat Deposits     17  
4.6
  Access to Records     17  
4.7
  Interest Reporting and Withholding     18  
4.8
  Negotiable Instruments     18  
4.9
  ATM/Debit Cards; POS Cards     18  
4.10
  Data Processing Conversion for the Branches and Handling of Certain Items    
19  
4.11
  Employee Training     20  

ii



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE 5        
 
            REPRESENTATIONS AND WARRANTIES OF SELLER        
 
           
5.1
  Corporate Organization and Authority     20  
5.2
  No Conflicts     21  
5.3
  Approvals and Consents     21  
5.4
  Leases     21  
5.5
  Undisclosed Liabilities     22  
5.6
  Regulatory Matters     22  
5.7
  Compliance with Laws     22  
5.8
  Records     22  
5.9
  Title to Assets     22  
5.10
  Deposits     22  
5.11
  Environmental Laws; Hazardous Substances     22  
5.12
  Brokers’ Fees     23  
5.13
  Owned Real Property     23  
5.14
  Limitations on Representations and Warranties     24  
 
            ARTICLE 6        
 
            REPRESENTATIONS AND WARRANTIES OF PURCHASER        
 
           
6.1
  Corporate Organization and Authority     24  
6.2
  No Conflicts     24  
6.3
  Approvals and Consents     24  
6.4
  Regulatory Matters     25  
6.5
  Litigation and Undisclosed Liabilities     25  
6.6
  Financing to be Available     25  
6.7
  Brokers’ Fees     26  
6.8
  Limitations on Representations and Warranties     26  
 
            ARTICLE 7        
 
            COVENANTS OF THE PARTIES        
 
           
7.1
  Activity in the Ordinary Course     26  
7.2
  Access and Confidentiality     27  
7.3
  Regulatory Approvals     29  
7.4
  Consents     29  
7.5
  Efforts to Consummate; Further Assurances     30  
7.6
  Solicitation of Accounts     30  
7.7
  Insurance     31  
7.8
  Change of Name, Etc     31  

iii



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE 8        
 
            TAXES AND EMPLOYEE BENEFITS        
 
           
8.1
  Tax Representations     31  
8.2
  Proration of Taxes     32  
8.3
  Sales and Transfer Taxes     32  
8.4
  Information Returns     32  
8.5
  Payment of Amount Due under Article 8     32  
8.6
  Assistance and Cooperation     32  
8.7
  Transferred Employees     32  
 
            ARTICLE 9        
 
            CONDITIONS TO CLOSING          
9.1
  Conditions to Obligations of Purchaser     35  
9.2
  Conditions to Obligations of Seller     35  
 
            ARTICLE 10        
 
            TERMINATION        
 
           
10.1
  Termination     36  
10.2
  Effect of Termination     37  
 
            ARTICLE 11        
 
            INDEMNIFICATION        
 
           
11.1
  Indemnification     37  
11.2
  Exclusivity     40  
11.3
  AS-IS Sale; Waiver of Warranties     40  
 
            ARTICLE 12        
 
            MISCELLANEOUS        
 
           
12.1
  Survival     40  
12.2
  Assignment     41  
12.3
  Binding Effect     41  
12.4
  Public Notice     41  
12.5
  Notices     41  
12.6
  Expenses     42  
12.7
  Governing Law     42  
12.8
  Waiver of Jury Trial     42  
12.9
  Entire Agreement; Amendment     42  
12.10
  Third Party Beneficiaries     43  

iv



--------------------------------------------------------------------------------



 



                      Page
 
           
12.11
  Counterparts     43  
12.12
  Headings     43  
12.13
  Severability     43  
12.14
  Specific Performance     43  

v



--------------------------------------------------------------------------------



 



List of Schedules

     
 
   
Schedule 1.1(a)
  Appraised Value of Owned Real Properties
 
   
Schedule 1.1(b)
  Branches/Real Properties
 
   
Schedule 1.1(c)
  Deposits
 
   
Schedule 1.1(e)
  Seller’s Knowledge
 
   
Schedule 1.1(f)
  Branch Employees
 
   
Schedule 2.4(c)
  Excluded IRA/Keogh Account Deposits
 
   
Schedule 3.5(a)
  Form of Deed
 
   
Schedule 3.5(b)
  Form of Bill of Sale
 
   
Schedule 3.5(c)
  Form of Assignment and Assumption Agreement
 
   
Schedule 3.5(d)
  Form of Assignment of Lease and Assumption Agreement
 
   
Schedule 3.5(e)
  Form of Assignment of Sublease and Assumption Agreement
 
   
Schedule 3.5(f)
  Form of Certificate of Officer
 
   
Schedule 3.6(e)
  Form of Certificate of Officer
 
   
Schedule 7.4(b)-1
  Estoppel Certificate — Branch Lease
 
   
Schedule 7.4(b)-2
  Estoppel Certificate — Tenant Lease
 
   
Schedule 7.4(c)
  Form of Non Disturbance Agreement
 
   
Schedule 7.6(a)
  The Existing Branches





--------------------------------------------------------------------------------



 



     This PURCHASE AND ASSUMPTION AGREEMENT, dated as of May 21, 2009 (this
“Agreement”), by and among Banco Popular North America, a banking corporation
organized under the laws of the State of New York, with its principal office
located at 7 West Street, New York, New York, 10019 (“Seller”), and Investors
Savings Bank, a New Jersey chartered savings bank, with its principal office
located at 101 JFK Parkway, Short Hills, New Jersey, 07078 (“Purchaser”).
RECITALS
     WHEREAS, Seller desires to sell, and Purchaser desires to acquire, certain
assets of Seller in accordance with the terms and provisions of this Agreement;
and
     WHEREAS, Seller desires to transfer to Purchaser, and Purchaser desires to
assume from Seller, certain liabilities of Seller in accordance with the terms
and provisions of this Agreement
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and obligations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby subject to the terms and conditions set forth herein,
Seller and Purchaser agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS
     1.1 Certain Definitions. The terms set forth below are used in this
Agreement with the following meanings:
     “Accrued Interest” means, as of any date, with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account.
     “ACH” has the meaning set forth in Section 4.3.
     “ACH Direct Deposit Cut-Off Date” has the meaning set forth in Section 4.3.
     “Adjusted Payment Amount” means (x) the aggregate balance (including
Accrued Interest) of the Deposits, minus (y) the Purchase Price, each as set
forth on the Final Closing Statement. For avoidance of doubt, the Adjusted
Payment Amount may be a negative amount.
     “Adjustment Date” has the meaning set forth in Section 3.3(a).
     “Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person.
As used in this definition, the term “person” shall be broadly interpreted to
include, without limitation, any corporation, company, partnership and
individual or group.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda, each as amended from time to time in accordance
with Section 12.9(b).
     “Appraised Value of the Owned Real Property” means the appraised value of
the Owned Real Property as set forth in Schedule 1.1(a).
     “Assets” has the meaning set forth in Section 2.1(a).
     “Assignment and Assumption Agreement” has the meaning set forth in Section
3.5(c).
     “Branch Employees” means the employees of Seller or its Affiliates employed
at the Branches as of the date hereof who continue to be employed by Seller on
the Closing Date (including, without limitation, those employees who on the
Closing Date are on family and medical leave, military leave or personal,
short-term or long-term disability or pregnancy leave and who are eligible to
return to work under Seller’s policies), except to the extent employees leave
the employ of Seller, and shall include employees hired to replace such
departing employee in the ordinary course of business. Schedule 1.1(f) contains
a complete and accurate list of the employees of Seller or its Affiliates
employed at the Branches as of the date hereof, including those employees who as
of the date hereof are on family and medical leave, military leave or personal,
short-term or long-term disability or pregnancy leave and who are eligible to
return to work under Seller’s policies, and such list shall be updated promptly
upon Purchaser’s request from time to time following the date hereof to reflect
changes to the foregoing with the final such update to occur no later than ten
(10) calendar days prior to the Closing Date. From the date hereof through the
Closing date, Seller shall not transfer Branch Employees to other offices of
Seller.
     “Branch Lease Security Deposit” means any security deposit held by the
lessor under a Branch Lease.
     “Branch Leases” means the leases under which Seller leases land and/or
buildings used as Branches, including without limitation ground leases.
     “Branches” means each of the banking offices of Seller at the locations
identified on Schedule 1.1(b) hereto.
     “Business Day” means a day on which banks are generally open for business
in New Jersey, and which is not a Saturday or Sunday.
     “Cash on Hand” means, as of any date, all petty cash, vault cash, teller
cash, ATM cash, prepaid postage and cash equivalents held at a Branch.
     “Closing” and “Closing Date” refer to the closing of the P&A Transaction,
which is to be held on such date as provided in Article 3 hereof and which shall
be deemed to be effective at 11:59 p.m. New Jersey time on such date.

2



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commissioner” means the Commissioner of Banking and Insurance of the State
of New Jersey, and where appropriate includes the Department of Banking and
Insurance of the State of New Jersey.
     “Controlling Party” has the meaning set forth in Section 11.1(f).
     “Customers” shall mean, individually and collectively, the Persons named as
the owners of the deposit accounts relating to the Deposits.
     “Deposit(s)” means all of Seller’s obligations and liabilities relating to
(a) the deposit accounts listed on Schedule 1.1(c) hereto and as updated on the
Draft Closing Statement., and (b) deposit accounts which are opened on behalf of
a Customer by Bank Employees between the date of this Agreement and the close of
business on the Closing Date, including, without limitation, all passbook
accounts, statement savings accounts, checking, Money Market and NOW accounts,
Interest on Lawyers Trust Accounts (“IOLTAs”), certificates of deposit, and IRA
accounts, together with Accrued Interest thereon, all as exists at the close of
business on the Closing Date, but excluding any claim or other liability
relating to the origination of any such deposit account or the administration of
any such deposit account prior to the close of business on the Closing Date, but
shall exclude the Excluded IRA/Keogh Deposits, deposits that are pledged as
security for a loan or other obligation of Seller (which pledged deposits are
set forth in Schedule 1.1(c)), and deposits that are linked to loans originated
and retained by Seller (which linked deposits are also set forth in
Schedule 1.1(c)).
     “Draft Allocation Statement” has the meaning set forth in Section 3.10(a).
     “Draft Closing Statement” means a draft closing statement, prepared by
Seller, as of the close of business of the third (3rd) Business Day preceding
the Closing Date setting forth an estimated calculation of both the Purchase
Price and the Estimated Payment Amount.
     “Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments and security interests, Acts
of Assembly, ordinances, restrictions, requirements, resolutions, laws or orders
of any governmental authority now or hereafter acquiring jurisdiction over the
Assets, and all amendments or additions thereto in force as of the date of this
Agreement or in force as of the Closing Date, and other matters now of public
record relating to the Real Property, except for statutory liens securing Tax
and/or other payments not yet due, liens incurred in the ordinary course of
business, including without limitation liens in favor of mechanics or
materialmen, and any such matters as do not materially and adversely affect the
current use of the properties or assets subject thereto or affected thereby or
which otherwise do not materially impair the business operations at such
properties and except for obligations pursuant to applicable escheat and
unclaimed property laws relating to the Escheat Deposits.

3



--------------------------------------------------------------------------------



 



     “Environmental Law” means any Federal, state, or local law, statute, rule,
regulation, code, rule of common law, order, judgment, decree, injunction or
agreement with any Federal, state, or local governmental authority, (a) relating
to the protection, preservation or restoration of the environment (including,
without limitation, air, water vapor, surface water, groundwater, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource) or to human health or safety or (b) the exposure to, or the
use, storage, recycling, treatment, generation, transportation, processing,
handling, labeling, production, release or disposal of Hazardous Substances, in
each case as amended and now in effect. Environmental Laws include, without
limitation, the Clean Air Act (42 USC §7401 et seq.); the Comprehensive
Environmental Response Compensation and Liability Act (42 USC §9601 et seq.);
the Resource Conservation and Recovery Act (42 USC §6901 et seq.); the Federal
Water Pollution Control Act (33 USC §1251 et seq.); and the Occupational Safety
and Health Act (29 USC §651 et seq.).
     “Escheat Deposits” means, as of any date, Deposits and safe deposit box
contents, in each case held on such date at the Branches which become subject to
escheat, in the calendar year in which the Closing occurs, to any governmental
authority pursuant to applicable escheat and unclaimed property laws.
     “Estimated Payment Amount” means (x) the aggregate balance (including
Accrued Interest) of the Deposits, minus (y) the Estimated Purchase Price, each
as set forth on the Draft Closing Statement as reasonably agreed upon prior to
Closing between Seller and Purchaser. For avoidance of doubt, the Estimated
Payment Amount may be a negative amount.
     “Estimated Purchase Price” means the Purchase Price as set forth on the
Draft Closing Statement.
     “Excluded IRA/Keogh Deposits” has the meaning set forth in Section 2.4(c).
     “Excluded Taxes” means any Taxes of, or relating to, the Assets, the
Liabilities or the operation of the Branches for, or applicable to, the
Pre-Closing Tax Period.
     “Existing Branches” means the branches operated by Seller listed on
Schedule 7.6(a) which are not subject to the P&A Transaction.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FDIC Special Assessment” means the emergency special assessment imposed by
the FDIC payable on September 30, 2009 with respect to deposits as of June 30,
2009.
     “Federal Funds Rate” on any day means the per annum rate of interest
(rounded upward to the nearest 1/100 of 1%) which is the weighted average of the
rates on overnight federal funds transactions arranged on such day or, if such
day is not a Business Day, the previous Business Day, by federal funds brokers
computed and released by the Federal Reserve Bank of New York (or any successor)
in substantially the

4



--------------------------------------------------------------------------------



 



same manner as such Federal Reserve Bank currently computes and releases the
weighted average it refers to as the “Federal Funds Effective Rate” at the date
of this Agreement.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
     “FedWire Direct Deposit Cut-off Date” has the meaning set forth in
Section 4.3.
     “Final Allocation Statement” has the meaning set forth in Section 3.10(a).
     “Final Closing Statement” means a final closing statement, prepared by
Seller in accordance with the accounting policies used in preparing the Draft
Closing Statement, on or before the thirtieth (30th) calendar day following the
Closing Date setting forth both the Purchase Price and the Adjusted Payment
Amount.
     “GAAP” has the meaning set forth in Section 1.2.
     “Hazardous Substance” means any substance, whether liquid, solid or gas (a)
listed, identified or designated as hazardous or toxic; (b) which, applying
criteria specified in any Environmental Law, is hazardous or toxic; or (c) the
use or disposal, or any manner or aspect of management or handling, of which is
regulated under Environmental Law.
     “Information” has the meaning set forth in Section 7.2(c).
     “IRA” means an “individual retirement account” or similar account created
by a trust for the exclusive benefit of any individual or his beneficiaries in
accordance with the provisions of Section 408 of the Code.
     “IRS” means the Internal Revenue Service.
     “Item” means checks, drafts, negotiable orders of withdrawal and items of a
like kind which are drawn on or deposited and credited to the Deposit accounts.
     “Keogh Account” means an account created by a trust for the benefit of
employees (some or all of whom are owner-employees) and that complies with the
provisions of Section 401 of the Code.
     “Lease Assignment” has the meaning set forth in Section 3.5(d).
     “Liabilities” has the meaning set forth in Section 2.2(a).
     “Loss” means the amount of losses, liabilities, damages and reasonable
expenses actually incurred by the indemnified party or its Affiliates in
connection with the matters described in Section 11.1, less the amount of the
economic benefit (if any) to the indemnified party or its Affiliates obtained or
to be obtained in connection with any such damage, loss, liability or expense
(including net Tax benefits obtainable under applicable

5



--------------------------------------------------------------------------------



 



law, amounts recovered under insurance policies net of deductibles, recovery by
setoffs or counterclaims, and other economic benefits).
     “Material Adverse Effect” means (a) with respect to Seller, a material
adverse effect on (i) the business or direct economic results of operations of
the Branches, taken as a whole (excluding any effect to the extent arising out
of or resulting from (A) changes, after the date hereof, in generally accepted
accounting principles or regulatory accounting requirements applicable to banks
or savings associations and their holding companies generally, (B) changes,
after the date hereof, in laws, rules or regulations of general applicability or
interpretations thereof by courts or governmental agencies or authorities,
(C) changes, after the date hereof, in global or national political conditions
or in general U.S. or global economic or market conditions affecting banks or
their holding companies generally (including changes in interest or exchange
rates or in credit availability and liquidity), (D) public disclosure of the
transactions contemplated hereby, including the impact thereof on customers,
suppliers, licensors and employees, or (E) the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism not directly involving the Assets, or (ii) the ability of Seller to
timely consummate the P&A Transaction as contemplated by this Agreement, and
(b) with respect to Purchaser, a material adverse effect on the ability of
Purchaser to perform any of its financial or other obligations under this
Agreement, including the ability of Purchaser to timely consummate the P&A
Transaction as contemplated by this Agreement. For purposes of this Agreement, a
Material Adverse Effect with respect to Seller shall be deemed to have occurred,
without limitation, if the results of any “phase II environmental audit”
referenced in Section 7.2(b) indicates that there is potential liability under
the Environmental Laws, including for clean up costs, that may exceed $500,000.
     “Non-Controlling Party” has the meaning set forth in Section 11.1(f).
     “Order” has the meaning set forth in Section 9.1(b).
     “Owned Branches” has the meaning set forth in Section 7.10(a).
     “Owned Real Property” means Real Property where Seller owns both the real
property and improvements thereon that are used for Branches.
     “P&A Transaction” means the purchase and sale of Assets and the assumption
of Liabilities described in Sections 2.1 and 2.2.
     “Personal Property” means all of the personal property goods of Seller
located in the Branches consisting of the trade fixtures, shelving, furniture,
on-premises ATMs (excluding Seller licensed software), equipment, security
systems, safe deposit boxes (exclusive of contents), vaults, sign structures
(exclusive of signage containing any trade name, trademark or service mark, if
any, of Seller or any of its Affiliates) and supplies excluding any items
consumed or disposed of, but including new items acquired or obtained, in the
ordinary course of the operation of the Branches through the Closing Date;
provided, however, that the foregoing shall not include any (i) controller or
server of the branch or (ii) personal computers.

6



--------------------------------------------------------------------------------



 



     “POS” has the meaning set forth in Section 4.9.
     “Post-Closing Processing Period” has the meaning set forth in
Section 4.2(c).
     “Pre-Closing Tax Period” means a taxable period or portion thereof that
ends on or prior to the Closing Date; if a taxable period begins on or prior to
the Closing Date and ends after the Closing Date, then the portion of the
taxable period that ends on and includes the Closing Date shall constitute the
Pre-Closing Tax Period.
     “Property Taxes” means real, personal, and intangible ad valorem property
Taxes.
     “Purchase Price” has the meaning set forth in Section 2.3.
     “Purchaser Taxes” has the meaning set forth in Section 11.1(f).
     “Real Property” means the parcels of real property on which the Branches
listed on Schedule 1.1(b) are located, including any improvements thereon, which
Schedule indicates whether or not such real property is Owned Real Property.
     “Records” means as to the Assets and Liabilities, all records and original
documents, or where reasonable, appropriate copies thereof, in Seller’s
possession that pertain to and are used by Seller to administer, reflect,
monitor, evidence or record information respecting the business or conduct of
the Branches (including transaction tickets through the Closing Date and all
records for closed accounts located in Branches and excluding any other
transaction tickets and records for closed accounts) and all such records and
original documents, or where reasonable and appropriate copies thereof,
regarding the Assets, or the Deposits, including all such records maintained on
electronic or magnetic media in the electronic database system of Seller
reasonably accessible by Branch, or to comply with the applicable laws and
governmental regulations to which the Deposits are subject, including but not
limited to applicable unclaimed property and escheat laws.
     “Regulatory Approvals” means the following approvals required to consummate
the P&A Transaction: the approval of the FDIC and the Commissioner.
     “Regulatory Authority” means any federal or state banking, other
regulatory, self-regulatory or enforcement authority or any court,
administrative agency or commission or other governmental authority or
instrumentality.
     “Returned Items” has the meaning set forth in Section 4.10(c).
     “Safe Deposit Agreements” means the agreements relating to safe deposit
boxes located in the Branches.
     “Seller Disclosure Schedule” means the disclosure schedule of Seller
delivered to Purchaser in connection with the execution and delivery of this
Agreement.
     “Seller Taxes” has the meaning set forth in Section 11.1(f).

7



--------------------------------------------------------------------------------



 



     “Seller’s knowledge” or other similar phrases means information that is
actually known to the persons set forth on Schedule 1.1(e).
     “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date.
     “Tax Claim” has the meaning set forth in Section 11.1(f).
     “Tax Returns” means any report, return, declaration, statement, claim for
refund, information return or statement relating to Taxes or other information
or document required to be supplied to a taxing authority in connection with
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.
     “Taxes” means all taxes, charges, fees, levies or other like assessments,
including income, gross receipts, excise, real and personal and intangible
property, sales, use, transfer (including transfer gains taxes), withholding,
license, payroll, recording, ad valorem and franchise taxes, whether computed on
a separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the tax liability of another person, imposed by the United
States, or any state, local or foreign government or subdivision or agency
thereof and such term shall include any interest, penalties or additions to tax
attributable to such assessments.
     “Tenant Leases” means leases, subleases, licenses or other use agreements
between Seller and tenants with respect to Real Property, if any.
     “Tenant Security Deposit” means any security deposit held by Seller with
respect to a Tenant Lease.
     “Transaction Account” means any account at a Branch in respect of which
deposits therein are withdrawable in practice upon demand or upon which third
party drafts may be drawn by the depositor, including checking accounts,
negotiable order of withdrawal accounts and money market deposit accounts.
     “Transfer Date” means the Closing Date, except that for Branch Employees on
disability leave at the Closing Date, “Transfer Date” means the date of active
commencement of such Branch Employee’s employment with Purchaser or one of its
Affiliates, as applicable.
     “Transfer Taxes” has the meaning set forth in Section 8.3.
     “Transferred Employees” has the meaning set forth in Section 8.7(a).
     1.2 Accounting Terms. All accounting terms not otherwise defined herein
shall have the respective meanings assigned to them in accordance with
consistently applied generally accepted accounting principles as in effect from
time to time in the United States of America (“GAAP”).

8



--------------------------------------------------------------------------------



 



     1.3 Interpretation. All references in this Agreement to Articles or
Sections are references to Articles or Sections of this Agreement, unless some
other reference is clearly indicated. The rule of construction against the
draftsman shall not be applied in interpreting and construing this Agreement.
ARTICLE 2
THE P&A TRANSACTION
     2.1 Purchase and Sale of Assets. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall grant, sell, convey,
assign, transfer and deliver to Purchaser, and Purchaser shall purchase and
accept from Seller, all of Seller’s right, title and interest, as of the Closing
Date, in and to the following (collectively, the “Assets”):

  (i)   Cash on Hand;     (ii)   the Owned Real Property;     (iii)   the
Personal Property;     (iv)   Seller’s interests in the Branch Leases and Tenant
Leases;     (v)   the Branch Lease Security Deposits;     (vi)   the Safe
Deposit Agreements; and     (vii)   the Records.

     2.2 Assumption of Liabilities. (a) Subject to the terms and conditions set
forth in this Agreement, at the Closing, Purchaser shall assume, pay, perform
and discharge all duties, responsibilities, obligations or liabilities of Seller
(whether accrued, contingent or otherwise) to be discharged, performed,
satisfied or paid on or after the Closing Date, with respect to the following
(collectively, the “Liabilities”):

  (i)   the Deposits, including IRA and Keogh Accounts to the extent
contemplated by Section 2.4;     (ii)   the Branch Leases, Tenant Leases, Tenant
Security Deposits and the Owned Real Property;     (iii)   the Safe Deposit
Agreements;     (iv)   except as set forth in Section 8.7, all liabilities
arising out of the employment of the Branch Employees and their dependents and
beneficiaries; and     (v)   any liability for (a) Taxes of, or relating to, the
Assets, the Liabilities or the business or operation of the Branches, other than
Excluded Taxes and (b) Transfer Taxes.

9



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary in this Agreement, Purchaser
shall not assume or be bound by any duties, responsibilities, obligations or
liabilities of Seller, or of any of Seller’s Affiliates, of any kind or nature,
known, unknown, contingent or otherwise, other than the Liabilities or as
otherwise expressly set forth herein.
     2.3 Purchase Price. The purchase price (“Purchase Price”) for the Assets
shall be the sum of:
     (a) An amount equal to 1.0% of the average daily balance (including Accrued
Interest) of the Deposits for the period commencing ten (10) calendar days prior
to and inclusive of the second (2nd) Business Day prior to the Closing Date and
ending on the second (2nd) Business Day prior to the Closing Date;
     (b) The aggregate amount of Cash on Hand as of the Closing Date;
     (c) The aggregate net book value of all the Assets, other than Cash on Hand
and Owned Real Property, as reflected on the books of Seller as of the close of
business of the month-end day most recently preceding the Closing Date; and
     (d) The Appraised Value of the Owned Real Property.
     2.4 Assumption of IRA and Keogh Account Deposits. (a) With respect to
Deposits in IRAs, Seller will use reasonable efforts and will cooperate with
Purchaser in taking any action reasonably necessary to accomplish either the
appointment of Purchaser as successor custodian or the delegation to Purchaser
(or to an Affiliate of Purchaser) of Seller’s authority and responsibility as
custodian of all such IRA deposits (except self-directed IRA deposits),
including, but not limited to, sending to the depositors thereof appropriate
notices, cooperating with Purchaser (or such Affiliate) in soliciting consents
from such depositors, and filing any appropriate applications with applicable
Regulatory Authorities. If any such delegation is made to Purchaser (or such
Affiliate), Purchaser (or such Affiliate) will perform all of the duties so
delegated and comply with the terms of Seller’s agreement with the depositor of
the IRA deposits affected thereby.
     (b) With respect to Deposits in Keogh Accounts, Seller shall use reasonable
efforts and cooperate with Purchaser to invite depositors thereof to direct a
transfer of each such depositor’s Keogh Account and the related Deposits to
Purchaser (or an Affiliate of Purchaser), as trustee thereof, and to adopt
Purchaser’s (or such Affiliate’s) form of Keogh Master Plan as a successor to
that of Seller. Purchaser (or such Affiliate) will not be required to assume a
Keogh Account unless Purchaser (or such Affiliate) has received the documents
reasonably necessary for such assumption at or before the Closing. With respect
to any owner of a Keogh Account who does not adopt Purchaser’s (or such
affiliate’s) form of Keogh Master Plan, Seller will use reasonable efforts in
order to enable Purchaser (or such Affiliate) to retain such Keogh Accounts at
the Branches.
     (c) If, notwithstanding the foregoing, as of the Closing Date, Purchaser
shall be unable to retain deposit liabilities in respect of an IRA or Keogh
Account, such deposit liabilities, which shall on or prior to the Closing Date
be set forth on Schedule 2.4(c), shall be

10



--------------------------------------------------------------------------------



 



excluded from Deposits for purposes of this Agreement and shall constitute
“Excluded IRA/Keogh Account Deposits.”.
ARTICLE 3
CLOSING PROCEDURES; ADJUSTMENTS
     3.1 Closing. (a) The Closing will be held at the offices of Investors
Savings Bank, at 101 JFK Parkway, Short Hills, New Jersey, or such other place
as may be agreed to by the parties.
     (b) Subject to the satisfaction or, where legally permitted, the waiver of
the conditions set forth in Article 9, the parties anticipate that the Closing
Date shall be September 30, 2009, or an earlier mutually agreeable date, or, if
the Closing cannot occur on such date, it is the intention of the parties to
have the Closing on the date that is the last business day of the month during
which all regulatory approvals are received and all related waiting periods have
expired. Unless the parties agree pursuant to Section 4.10(a) that the
conversion of the data processing with respect to the Branches and the Assets
and Liabilities will be performed on a date other than the Closing Date, the
Closing Date shall be a Friday.
     3.2 Payment at Closing. (a) At Closing, (i) if the Estimated Payment Amount
is a positive amount, Seller shall pay to Purchaser an amount in dollars equal
to such positive amount, or (ii) if the Estimated Payment Amount is a negative
amount, Purchaser shall pay to Seller an amount in dollars equal to the absolute
value of such negative amount. In addition, Purchaser shall be responsible for
payment of any Transfer Taxes due or incurred in connection with the
transactions contemplated by this Agreement.
     (b) All payments to be made hereunder by one party to the other shall be
made by wire transfer of immediately available funds (in all cases to an account
specified in writing by Seller or Purchaser, as the case may be, to the other
not later than the third (3rd) Business Day prior to the Closing Date) on or
before 12:00 noon New Jersey time on the date of payment.
     (c) If any instrument of transfer contemplated herein shall be recorded in
any public record before the Closing and thereafter the Closing does not occur,
then at the request of such transferring party the other party will deliver (or
execute and deliver) such instruments and take such other action as such
transferring party shall reasonably request to revoke such purported transfer.
     3.3 Adjustment of Purchase Price. (a) On or before 12:00 noon New Jersey
time on the thirtieth (30th) calendar day following the Closing Date (the
“Adjustment Date”), Seller shall deliver to the Purchaser the Final Closing
Statement and shall make available such work papers, schedules and other
supporting data as may be reasonably requested by Purchaser to enable it to
verify the amounts set forth in the Final Closing Statement.
     (b) The determination of the Adjusted Payment Amount shall be final and
binding on the parties hereto on the thirtieth (30th) calendar day after receipt
by Purchaser of the Final Closing Statement, unless Purchaser shall notify
Seller in writing of its disagreement with any

11



--------------------------------------------------------------------------------



 



amount included therein or omitted therefrom, in which case, if the parties are
unable to resolve the disputed items within ten (10) Business Days of the
receipt by Seller of notice of such disagreement, such items shall be determined
by a nationally recognized independent accounting firm selected by mutual
agreement between Seller and Purchaser. Such accounting firm shall be instructed
to resolve the disputed items within ten (10) Business Days of engagement, to
the extent reasonably practicable. The determination of such accounting firm
shall be final and binding on the parties hereto. The fees of any such
accounting firm shall be divided equally between Seller and Purchaser.
     (c) On or before 12:00 noon New Jersey time on the tenth (10th) Business
Day after the Adjusted Payment Amount shall have become final and binding or, in
the case of a dispute, the date of the resolution of the dispute pursuant to
Section 3.3(b) above, if the Adjusted Payment Amount exceeds the Estimated
Payment Amount, Seller shall pay to Purchaser an amount in dollars equal to such
excess, plus interest on such excess amount from the Closing Date to but
excluding the payment date, at the Federal Funds Rate or, if the Estimated
Payment Amount exceeds the Adjusted Payment Amount, Purchaser shall pay to
Seller an amount in dollars equal to such excess, plus interest on such excess
amount from the Closing Date to but excluding the payment date, at the Federal
Funds Rate. Any payments required by Section 3.4 shall be made contemporaneously
with the foregoing payment.
     3.4 Proration; Other Closing Date Adjustments. (a) Except as otherwise
specifically provided in this Agreement, it is the intention of the parties that
Seller will operate the Branches for its own account until 11:59 p.m. New Jersey
time on the Closing Date, and that Purchaser shall operate the Branches, hold
the Assets and assume the Liabilities for its own account after the Closing
Date. Thus, except as otherwise specifically provided in this Agreement, items
of income and expense, as defined herein, shall be prorated as of 11:59 p.m. New
Jersey time on the Closing Date, and settled between Seller and Purchaser on the
Closing Date, whether or not such adjustment would normally be made as of such
time. Items of proration will be handled at Closing as an adjustment to the
Purchase Price unless otherwise agreed by the parties hereto.
     (b) For purposes of this Agreement, items of proration and other
adjustments shall include, without limitation: (i) rental payments under the
Branch Leases and the Tenant Leases; (ii) Property Taxes and assessments;
(iii) FDIC deposit insurance assessments, except for the FDIC Special
Assessment, which shall be borne by Seller; (iv) trustee or custodian fees on
IRA and Keogh Accounts; (v) prepaid expenses and items and accrued but unpaid
liabilities, as of the close of business on the Closing Date; and (vi) safe
deposit rental payments previously received by Seller.
     3.5 Seller Deliveries. At the Closing, Seller shall deliver to Purchaser:
     (a) Special Warranty Deeds in substantially the form of Schedule 3.5(a),
pursuant to which the Owned Real Property shall be transferred to Purchaser “AS
IS”, “WHERE IS” and with all faults;
     (b) A bill of sale in substantially the form of Schedule 3.5(b), pursuant
to which the Personal Property shall be transferred to Purchaser “AS IS”, “WHERE
IS” and with all faults;

12



--------------------------------------------------------------------------------



 



     (c) An assignment and assumption agreement in substantially the form of
Schedule 3.5(c) (except as otherwise required by local state law), with respect
to the Liabilities, (the “Assignment and Assumption Agreement”);
     (d) Lease assignment and assumption agreements, in recordable form, in
substantially the form of Schedule 3.5(d), with respect to each of the Branch
Leases (the “Lease Assignments”);
     (e) Sublease assignment and assumption agreements in substantially the form
of Schedule 3.5(e), with respect to each of the Branch Leases (the “Sublease
Assignments”);
     (f) An Officer’s Certificate in substantially the form of Schedule 3.5(f);
     (g) The Draft Closing Statement;
     (h) Seller’s resignation as trustee or custodian, as applicable, with
respect to each IRA or Keogh Account included in the Deposits and designation of
Purchaser as successor trustee or custodian with respect thereto, as
contemplated by Section 2.4;
     (i) A certificate of non-foreign status pursuant to Treasury Regulations
Section 1.1445-2(b)(2) from Seller; and
     (j) Such other documents as the parties determine are reasonably necessary
to consummate the P&A Transaction as contemplated hereby.
     3.6 Purchaser Deliveries. At the Closing, Purchaser shall deliver to
Seller:
     (a) The Assignment and Assumption Agreement;
     (b) Purchaser’s acceptance of its appointment as successor trustee or
custodian, as applicable, of the IRA and Keogh Accounts included in the Deposits
and assumption of the fiduciary obligations of the trustee or custodian with
respect thereto, as contemplated by Section 2.4;
     (c) The Lease Assignments and such other instruments and documents as any
landlord under a Branch Lease may reasonably require as necessary for providing
for the assumption by Purchaser of a Branch Lease, each such instrument and
document in form and substance reasonably satisfactory to the parties and dated
as of the Closing Date;
     (d) The Sublease Assignments and such other instruments and documents as
any subtenant under a Tenant Lease may reasonably require as necessary for
providing for the assumption by Purchaser of a Tenant Lease, each such
instrument and document in form and substance reasonably satisfactory to the
parties and dated as of the Closing Date;
     (e) An Officer’s Certificate in substantially the form of Schedule 3.6(e);
and
     (f) Such other documents as the parties determine are reasonably necessary
to consummate the P&A Transaction as contemplated hereby.

13



--------------------------------------------------------------------------------



 



     3.7 Owned Real Property Filings. On or prior to the Closing Date, Purchaser
shall file or record, or cause to be filed or recorded, any and all documents
necessary in order that the legal and equitable title to Owned Real Property
shall be duly vested in Purchaser. Purchaser agrees to engage a mutually
acceptable title company in connection with the foregoing actions. Any expenses
or documentary transfer Taxes with respect to such filings and all escrow
closing costs shall be borne by Purchaser.
     3.8 Allocation of Purchase Price. (a) No later than the Adjustment Date,
Seller shall prepare and deliver to Purchaser a draft of a statement (the “Draft
Allocation Statement”) setting forth the allocation of the total consideration
paid by Purchaser to Seller pursuant to this Agreement among the Assets for
purposes of Section 1060 of the Code. If, within thirty (30) calendar days of
the receipt of the Draft Allocation Statement, Purchaser shall not have objected
in writing to such draft, the Draft Allocation Statement shall become the Final
Allocation Statement, as defined below. If Purchaser objects to the Draft
Allocation Statement in writing within such thirty (30) calendar-day period,
Purchaser and Seller shall negotiate in good faith to resolve any disputed
items. If, within ninety (90) calendar days after the Adjustment Date, Purchaser
and Seller fail to agree on such allocation, any disputed aspects of such
allocation shall be resolved by a nationally recognized independent accounting
firm mutually acceptable to Purchaser and Seller. The allocation of the total
consideration, as agreed upon by Purchaser and Seller (as a result of either the
Purchaser’s failure to object to the Draft Allocation Statement or of good faith
negotiations between Purchaser and Seller) or determined by an accounting firm
under this Section 3.10(a), (the “Final Allocation Statement”) shall be final
and binding upon the parties. Each of Purchaser and Seller shall bear all fees
and costs incurred by it in connection with the determination of the allocation
of the total consideration, except that the parties shall each pay one-half
(50%) of the fees and expenses of such accounting firm.
     (b) Purchaser and Seller shall report the transaction contemplated by this
Agreement (including income Tax reporting requirements imposed pursuant to
Section 1060 of the Code) in accordance with the allocation specified in the
Final Allocation Statement. Each of Purchaser and Seller agrees to timely file,
or cause to be timely filed, IRS Form 8594 (or any comparable form under state
or local Tax law) and any required attachment thereto in accordance with the
Final Allocation Statement. Except as otherwise required pursuant to a
“determination” under Section 1313 of the Code (or any comparable provision of
state or local law), neither Purchaser nor Seller shall take, or shall permit
its Affiliates to take, a Tax position which is inconsistent with the Final
Allocation Statement. In the event any party hereto receives notice of an audit
in respect of the allocation of the consideration paid for the Assets, such
party shall immediately notify the other party in writing as to the date and
subject of such audit.
ARTICLE 4
TRANSITIONAL MATTERS
     4.1 Transitional Arrangements. Seller and Purchaser agree to cooperate and
to proceed as follows to effect the transfer of account record responsibility
for the Branches:
     (a) Not later than thirty (30) calendar days after the date of this
Agreement, Seller will meet with Purchaser to investigate, confirm and agree
upon mutually acceptable transaction

14



--------------------------------------------------------------------------------



 



settlement procedures and specifications, files, procedures and schedules, for
the transfer of account record responsibility; provided, however, that Seller
shall not be obligated under this Agreement to provide Purchaser any information
regarding Seller’s relationship with the customers outside of the relevant
Branch (e.g., other customer products, householding information).
     (b) Not later than sixty (60) calendar days after the date of this
Agreement, Seller shall deliver to Purchaser the mutually agreed upon
specifications and conversion sample files.
     (c) From time to time prior to the Closing, after Purchaser has tested and
confirmed the conversion sample files, Purchaser may request and Seller shall
provide reasonable additional file-related information, including, without
limitation, complete name and address, account masterfile, ATM account number
information, applicable transaction and stop/hold/caution information,
account-to-account relationship information and any other related information
with respect to the Deposits.
     (d) From the date of this Agreement, through the Closing and for a
reasonable period of time thereafter, upon the reasonable request of Purchaser
Seller will cooperate with Purchaser and will make available from time to time a
reasonable number of technical personnel for consultation with Purchaser
concerning matters other than the matters referred to in this Section 4.1.
     (e) Upon the reasonable request of Purchaser, Seller will cooperate to
assist Purchaser with respect to the continuation, at Purchaser’s expense, of
any third-party vendor services to the Branches from and after the Closing Date.
From the date of this Agreement until the Closing, Seller and Purchaser shall
cooperate in good faith to address any transitional issues that may arise and
that are not specifically addressed in this Article IV.
     4.2 Customers. (a) Not later than thirty (30) calendar days nor earlier
than forty-five (45) calendar days prior to the Closing Date (except as
otherwise required by applicable law):

  (i)   Seller will notify the holders of Deposits to be transferred on the
Closing Date that, subject to the terms and conditions of this Agreement,
Purchaser will be assuming liability for such Deposits; and     (ii)   each of
Seller and Purchaser shall provide, or join in providing where appropriate, all
notices to customers of the Branches and other persons that either Seller or
Purchaser, as the case may be, is required to give under applicable law or the
terms of any other agreement between Seller and any customer in connection with
the transactions contemplated hereby.

A party proposing to send or publish any notice or communication pursuant to
this Section 4.2 shall furnish to the other party a copy of the proposed form of
such notice or communication, to the extent reasonably practicable, two
(2) Business Days, but in any event at least one (1) Business Day, in advance of
the proposed date of the first mailing, posting, or other dissemination thereof
to customers, and shall not unreasonably refuse to amend such notice to
incorporate any changes that the other such party proposes as necessary to
comply with

15



--------------------------------------------------------------------------------



 



applicable law. All costs and expenses of any notice or communication sent or
published by Purchaser or Seller shall be the responsibility of the party
sending such notice or communication and all costs and expenses of any joint
notice or communication shall be shared equally by Seller and Purchaser. As soon
as reasonably practicable and in any event within thirty (30) calendar days
after the date hereof, Seller shall provide to Purchaser a report of the names
and addresses of the owners of the Deposits and the lessees of the safe deposit
boxes as of the date hereof in connection with the mailing of such materials. No
communications by Purchaser, and no communications by Seller outside the
ordinary course of business, to any such owners, customers or lessees shall be
made prior to the Closing Date except as provided in this Agreement or otherwise
agreed to by the parties in writing.
     (b) Following the giving of any notice described in paragraph (a) above,
Purchaser and Seller shall deliver to each new customer at any of the Branches
such notice or notices as may be reasonably necessary to notify such new
customers of Purchaser’s pending assumption of liability for the Deposits and to
comply with applicable law.
     (c) Notwithstanding the provisions of Section 7.6, neither Purchaser nor
Seller shall object to the use, by depositors of the Deposits, of payment orders
issued to or ordered by such depositors on or prior to the Closing Date, which
payment orders bear the name, or any logo, trademark, service mark or the
proprietary mark of Seller, or any of their respective Affiliates; provided,
however, that Purchaser shall notify Deposit account customers that, upon the
expiration of a post-Closing processing period, which shall be sixty
(60) calendar days after Closing Date (the “Post-Closing Processing Period”),
any Items which are drawn on Seller shall not thereafter be honored by Seller.
Such notice shall be given by delivering written instructions to such effect to
such Deposit account customers in accordance with this Section 4.2.
     (d) During the period beginning on the Closing Date and ending on the
ninetieth (90th) calendar day thereafter, Seller shall, by commercially
reasonable efforts and at Purchaser’s expense (A) accept as a correspondent bank
for forwarding to Purchaser all Items which are presented to Seller for payment
or credit in any manner including, without limitation, through Seller’s Federal
Reserve cash letters or correspondent bank cash letters or deposited by Deposit
account customers, correspondent banks or others but excluding ATM withdrawals,
deposits and transfers unless initiated with an automated teller machine card
issued by Purchaser; and (B) batch all such items in paper format (checks or
IRDs) or electronic format and have them available for pickup by Purchaser no
later than 12:00 noon New Jersey time on the Business Day after presentation to
Seller. For deposits processed in error by Seller, copies of the deposit slips
and copies of the deposited items will be batched and provided to Purchaser by
12:00 noon New Jersey time on the next Business Day and will be provided via
secured email to allow memo posting of the deposits to the customer accounts.
     4.3 Direct Deposits. Seller will use its reasonable best efforts to
transfer to Purchaser on the Closing Date all of those automated clearing house
(“ACH”) and FedWire direct deposit arrangements related (by agreement or other
standing arrangement) to the Deposits. For a period of ninety (90) calendar days
following the Closing, in the case of ACH direct deposits to accounts containing
Deposits (the final Business Day of such period being the “ACH Direct Deposit
Cut-Off Date”), Seller shall transfer to Purchaser all received ACH direct
deposits each Business Day at 10:00 a.m. New Jersey time, to the extent
reasonably practicable, but in any

16



--------------------------------------------------------------------------------



 



event not later than 10:30 a.m. New Jersey time. Such transfers shall contain
Direct Deposits effective for that Business Day only. On each Business Day, for
a period of thirty (30) calendar days following the Closing Date (the final
Business Day of such period being the “FedWire Direct Deposit Cut-Off Date”),
FedWires received by Seller shall be returned (as soon as is practicable after
receipt) to the originator with an indication of Purchaser’s correct Wire Room
contact information and an instruction that such wire should be sent to
Purchaser. Compensation for ACH direct deposits or FedWire direct deposits not
forwarded to Purchaser on the same Business Day as that on which Seller has
received such deposits will be handled in accordance with the applicable rules
established by the United States Council on International Banking. After the
respective ACH Direct Deposit Cut-Off Date or FedWire Direct Deposit Cut-Off
Date, Seller may discontinue accepting and forwarding ACH and FedWire entries
and funds and return such direct deposits to the originators marked “Account
Closed.” Seller and its Affiliates shall not be liable for any overdrafts that
may thereby be created. Purchaser and Seller shall agree on a reasonable period
of time prior to the Closing during which Seller will no longer be obligated to
accept new direct deposit arrangements related to the Branches. At the time of
the ACH Direct Deposit Cut-Off Date, Purchaser will provide ACH originators with
account numbers relating to the Deposits.
     4.4 Direct Debits. As soon as practicable after the date of this Agreement
and after the notice provided in Section 4.2(a), Purchaser shall send
appropriate notice to all customers having accounts constituting Deposits the
terms of which provide for direct debit of such accounts by third parties,
instructing such customers concerning the transfer of customer direct debit
authorizations from Seller to Purchaser. Such notice shall be in a form
reasonably agreed to by the parties. For a period of ninety (90) calendar days
following the Closing, Seller shall transfer to Purchaser all received direct
debits on accounts constituting Deposits each Business Day at 10:00 a.m. New
Jersey time, to the extent reasonably practicable, but in any event not later
than 10:30 a.m. New Jersey time. Such transfers shall contain Direct Debits
effective for that Business Day only. Thereafter, Seller may discontinue
forwarding such entries and return them to the originators marked “Account
Closed.” Purchaser and Seller shall agree on a reasonable period of time prior
to the Closing during which Seller will no longer be obligated to accept new
direct debit arrangements related to the Branches. On the Closing Date,
Purchaser shall provide ACH originators of such Direct Debits with account
numbers relating to the Deposits.
     4.5 Escheat Deposits. No current Escheat Deposits are being sold. After
Closing, Purchaser shall be solely responsible for the proper reporting and
transmission to the appropriate governmental entity of Escheat Deposits.
     4.6 Access to Records. (a) From and after the Closing Date, each of the
parties shall permit the other reasonable access to any applicable Records in
its possession relating to matters arising on or before the Closing Date and
reasonably necessary in connection with any claim, action, litigation or other
proceeding involving the party requesting access to such Records or in
connection with any legal obligation owed by such party to any present or former
depositor or other customer, subject to confidentiality requirements. All
Records, whether held by Purchaser or Seller, shall be maintained for such
periods as are required by law, unless the parties shall agree in writing to a
longer period. Between the date hereof and the Closing Date, Purchaser and
Seller shall use their reasonable best efforts to develop policies and
procedures to be followed by

17



--------------------------------------------------------------------------------



 



each party in connection with any request by Purchaser, following the Closing
Date, for Seller to provide it with Records retained by Seller following the
Closing.
     (b) Each party agrees that any records or documents that come into its
possession as a result of the transactions contemplated by this Agreement, to
the extent relating to the other party’s business and not relating to the Assets
and Liabilities (which becomes the property of the Purchaser), shall remain the
property of the other party, and shall, upon the other party’s request from time
to time and as it may elect in its sole discretion, be returned to the other
party or destroyed, and each party agrees not to make any use of such records or
documents and to keep such records and documents confidential in accordance with
Section 7.2(b).
     4.7 Interest Reporting and Withholding. (a) Unless otherwise agreed to by
the parties, Seller will report to applicable taxing authorities and holders of
Deposits, with respect to the period from January 1 of the year in which the
Closing occurs through the Closing Date, all interest (including dividends and
other distributions with respect to money market accounts) credited to, withheld
from and any early withdrawal penalties imposed upon the Deposits. Purchaser
will report to the applicable taxing authorities and holders of Deposits, with
respect to all periods from the day after the Closing Date, all such interest
credited to, withheld from and any early withdrawal penalties imposed upon the
Deposits. Any amounts required by any governmental agencies to be withheld from
any of the Deposits through the Closing Date will be withheld by Seller in
accordance with applicable law or appropriate notice from any governmental
agency and will be remitted by Seller to the appropriate agency on or prior to
the applicable due date. Any such withholding required to be made subsequent to
the Closing Date will be withheld by Purchaser in accordance with applicable law
or appropriate notice from any governmental agency and will be remitted by
Purchaser to the appropriate agency on or prior to the applicable due date.
     (b) Unless otherwise agreed by the parties, Seller shall be responsible for
delivering to payees all IRS notices with respect to information reporting and
tax identification numbers required to be delivered through the Closing Date
with respect to the Deposits, and Purchaser shall be responsible for delivering
to payees all such notices required to be delivered following the Closing Date
with respect to the Deposits.
     4.8 Negotiable Instruments. Seller will remove any supply of Seller’s money
orders, official checks, gift checks, travelers’ checks or any other negotiable
instruments located at each of the Branches on the Closing Date.
     4.9 ATM/Debit Cards; POS Cards. Seller will provide Purchaser with a list
of ATM access/debit cards and Point-of-Sale (“POS”) cards issued by Seller to
depositors of any Deposits, and a record thereof in a format reasonably agreed
to by the parties containing all addresses therefor, as soon as practicable and
in no event later than forty-five (45) Business Days after the date of this
Agreement. At or promptly after the Closing, Seller will provide Purchaser with
a revised record through the Closing. In instances where a depositor of a
Deposit made an assertion of error regarding an account pursuant to the
Electronic Funds Transfer Act and Federal Reserve Board Regulation E, and
Seller, prior to the Closing, recredited the disputed amount to the relevant
account during the conduct of the error investigation, Purchaser agrees to
comply with a written request from Seller to debit such account in a stated
amount and remit such

18



--------------------------------------------------------------------------------



 



amount to Seller, to the extent of the balance of funds available in the
accounts. Seller agrees to indemnify Purchaser for any claims or losses that
Purchaser may incur as a result of complying with such request from Seller.
Seller will not be required to disclose to Purchaser customers’ PINs or
algorithms or logic used to generate PINs. Purchaser shall reissue ATM
access/debit cards to depositors of any Deposits not earlier than forty-five
(45) Business Days nor later than ten (10) Business Days prior to the Closing
Date, which cards shall be effective as of 11:59 p.m. New Jersey time on the
Closing Date. Purchaser and Seller agree to settle any and all ATM transactions
and POS transactions effected on or before 11:59 p.m. New Jersey time on the
Closing Date, but processed after the Closing Date, as soon as practicable. In
addition, Purchaser assumes responsibility for and agrees to pay on presentation
all POS transactions initiated before or after the Closing with POS cards issued
by Seller to access Transaction Accounts.
     4.10 Data Processing Conversion for the Branches and Handling of Certain
Items. (a) The parties shall use their reasonable best efforts to have the
conversion of the data processing with respect to the Branches and the Assets
and Liabilities completed on the Closing Date. If the data processing conversion
does not occur on the Closing Date, the parties shall cooperate with each other
(and with their respective third party processors) in order to have the data
processing conversion occur as soon a practicable following the Closing Date.
Seller and Purchaser agree to cooperate to facilitate the orderly transfer of
data processing information in connection with the P&A Transaction. Within ten
(10) Business days of the date of this Agreement, Purchaser and/or its
representatives shall be permitted access (subject to the provisions of
Section 7.2(a)) to review each Branch for the purpose of installing automated
equipment for use by Branch personnel. Following the receipt of all Regulatory
Approvals (except for the expiration of statutory waiting periods), but in no
event later than forty-five (45) Business Days prior to the Closing Date,
Purchaser shall be permitted, at its expense, to install and test communication
lines, both internal and external, from each site and prepare for the
installation of automated equipment on the Closing Date.
     (b) As soon as practicable and in no event more than three (3) Business
Days after the Closing Date, Purchaser shall mail to each depositor in respect
of a Transaction Account (i) a letter approved by Seller requesting that such
depositor promptly cease writing Seller’s drafts against such Transaction
Account and (ii) new drafts which such depositor may draw upon Purchaser against
such Transaction Accounts. Purchaser shall use its reasonable best efforts to
cause these depositors to begin using such drafts and cease using drafts bearing
Seller’s name. The parties hereto shall use their reasonable best efforts to
develop procedures that cause Seller’s drafts against Transaction Accounts
received after the Closing Date to be cleared through Purchaser’s then-current
clearing procedures. During the sixty (60) Business Day period after the Closing
Date, if it is not possible to clear Transaction Account drafts through
Purchaser’s then-current clearing procedures, Seller shall make available to
Purchaser as soon as practicable but in no event more than three (3) Business
Days after receipt all Transaction Account drafts drawn against Transaction
Accounts. Seller shall have no obligation to pay such forwarded Transaction
Account drafts. Upon the expiration of such sixty (60) Business Day period,
Seller shall cease forwarding drafts against Transaction Accounts. Seller shall
be compensated for its processing of the drafts and for other services rendered
to Purchaser during the sixty (60) Business Day period following the Closing
Date in accordance with Schedule 4.10.

19



--------------------------------------------------------------------------------



 



     (c) Any items that were credited for deposit to or cashed against a Deposit
prior to the Closing and are returned unpaid on or within forty-five
(45) Business Days after the Closing Date (“Returned Items”) will be handled as
set forth herein. Except as set forth below, Returned Items shall be the
responsibility of Seller. If depositor’s bank account at Seller is charged for
the Returned Item, Seller shall forward such Returned Item to Purchaser. If upon
Purchaser’s receipt of such Returned Item there are sufficient funds in the
Deposit to which such Returned Item was credited or any other Deposit
transferred at the Closing standing in the name of the party liable for such
Returned Item, Purchaser will debit any or all of such Deposits an amount equal
in the aggregate to the Returned Item, and shall repay that amount to Seller. If
there are not sufficient funds in the Deposit because of Purchaser’s failure to
honor holds placed on such Deposit, Purchaser shall repay the amount of such
Returned Item to Seller. Any items that were credited for deposit to or cashed
against an account at the Branches to be transferred at the Closing prior to the
Closing and are returned unpaid more than forty-five (45) Business Days after
the Closing will be the responsibility of Seller.
     (d) During the forty-five (45) Business-day period after the Closing Date,
any deposits or other payments received by Purchaser in error shall be returned
to Seller within two (2) Business Days of receipt by Purchaser.
     (e) Prior to the Closing Date, Purchaser will open and maintain one demand
deposit account with Seller, to be used for settlement activity following the
Closing Date. Seller will provide Purchaser with a daily statement for this
account. Purchaser will be responsible for initiating all funding and draw-down
activity against this account. The Purchaser will ensure that all debit
(negative) balances are funded no later than one day following the day the
account went into a negative status. Activity that will be settled through these
accounts will include but not be limited to: items drawn on a Deposit but
presented to Seller for payment, ACH transactions, Direct Debit transactions and
Returned Items.
     4.11 Employee Training. Seller and Purchaser shall agree to mutually
acceptable terms and conditions under which Purchaser shall be permitted to
provide training to Seller’s employees at the Branches who are reasonably
anticipated to become Transferred Employees. Any such training will be conducted
in a manner that will not interfere with the business activities of the
Branches. Purchaser shall reimburse Seller for the additional time spent by, and
all related, reasonable travel expenses incurred by, any such prospective
Transferred Employee in connection with such training activities to the extent
such time and expenses would not have been spent or incurred by such prospective
Transferred Employee but for such training activities. Such training activities
may take place, as mutually agreed by the parties, at a Branch or off-site.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser as follows, except as set forth
in the Seller Disclosure Schedule:
     5.1 Corporate Organization and Authority. Seller is a banking corporation,
duly organized and validly existing under the laws of the State of New York, and
has the requisite

20



--------------------------------------------------------------------------------



 



power and authority to conduct the business now being conducted at the Branches.
Seller has the requisite corporate power and authority and has taken all
corporate action necessary in order to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement is a valid and
binding agreement of Seller enforceable against Seller in accordance with its
terms subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
     5.2 No Conflicts. The execution, delivery and performance of this Agreement
by Seller does not, and will not, (i) violate any provision of its charter or
by-laws or (ii) subject to Regulatory Approvals, violate or constitute a breach
of, or default under, any law, rule, regulation, judgment, decree, ruling or
order of any court, government or governmental agency to which Seller is subject
or any agreement or instrument of Seller, or to which Seller is subject or by
which Seller is otherwise bound, which violation, breach, contravention or
default referred to in this clause (ii), individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect (assuming the receipt
of any required consents of lessors under the Branch Leases in respect of the
transactions herein contemplated). Seller has all material licenses, franchises,
permits, certificates of public convenience, orders and other authorizations of
all federal, state and local governments and governmental authorities necessary
for the lawful conduct of its business at each of the Branches as now conducted
and, except as would not individually or in the aggregate be reasonably expected
to have a Material Adverse Effect, all such licenses, franchises, permits,
certificates of public convenience, orders and other authorizations, are valid
and in good standing and, to Seller’s knowledge, are not subject to any
suspension, modification or revocation or proceedings related thereto.
     5.3 Approvals and Consents. Other than Regulatory Approvals or as otherwise
disclosed in writing to Purchaser by Seller prior to the date hereof, no
notices, reports or other filings are required to be made by Seller with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Seller from, any governmental or regulatory authorities of the
United States or the several States in connection with the execution and
delivery of this Agreement by Seller and the consummation of the transactions
contemplated hereby by Seller, the failure to make or obtain any or all of
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     5.4 Leases. Each Branch Lease and each Tenant Lease is the valid and
binding obligation of Seller, and to Seller’s knowledge, of each other party
thereto; and there does not exist with respect to Seller’s obligations
thereunder, or, to Seller’s knowledge, with respect to the obligations of the
lessor thereof, any material default, or event or condition which constitutes
or, after notice or passage of time or both, would constitute a material default
on the part of Seller or the lessor or sublessee, as applicable, under any such
Branch Lease or Tenant Lease. As used in this Section 5.4, the term “lessor”
includes any sub-lessor of the property to Seller. The Branch Leases give Seller
the right to occupy the building and land comprising the related Branch. There
are no subleases relating to any Branch created or suffered to exist by Seller,
or to Seller’s knowledge, created or suffered to exist by any other person.

21



--------------------------------------------------------------------------------



 



     5.5 Undisclosed Liabilities. Other than the Liabilities, there are no
material obligations or liabilities of Seller relating to the Branches. Seller
has not promised retiree health or retiree medical benefits to the Branch
Employees.
     5.6 Regulatory Matters. (a) There are no pending or, to Seller’s knowledge,
threatened disputes or controversies between Seller and any federal, state or
local governmental agency or authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
     (b) Neither Seller nor any of its Affiliates has received any indication
from any federal or state governmental agency or authority that such agency
would oppose or refuse to grant a Regulatory Approval.
     (c) Neither Seller nor any of its Affiliates is a party to any written
order, decree, agreement or memorandum of understanding with, or commitment
letter or similar submission to, any federal or state regulatory agency or
authority charged with the supervision or regulation of depository institutions,
nor has any of them been advised by any such agency or authority that it is
contemplating issuing or requesting any such order, decree, agreement,
memorandum of understanding, commitment letter or submission, in each case
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     5.7 Compliance with Laws. The banking business of the Branches has been
conducted in compliance, in all material respects, with all federal, state and
local laws, regulations and ordinances applicable thereto.
     5.8 Records. The Records respecting the operations of the Branches and the
Assets and Liabilities accurately reflect in all material respects as of their
respective dates the net book value of the Assets and Liabilities being
transferred to Purchaser hereunder. The Records include all customary Branch,
customer and customer-related information reasonably necessary to service the
Deposits on an ongoing basis, and to otherwise operate the business being
acquired under this Agreement in substantially the manner currently operated by
Seller.
     5.9 Title to Assets. Subject to the terms and conditions of this Agreement,
on the Closing Date Purchaser will acquire good and marketable title to all of
the material Assets, free and clear of any Encumbrances.
     5.10 Deposits. All of the Deposit accounts have been administered and
originated, in compliance in all material respects with the documents governing
the relevant type of Deposit account and all applicable laws. The Deposit
accounts are insured by the FDIC through the Deposit Insurance Fund to the
fullest extent permitted by law, and all premiums and assessments required to be
paid in connection therewith have been paid when due.
     5.11 Environmental Laws; Hazardous Substances. Except as would not,
individually or in the aggregate, have a Material Adverse Effect, each parcel of
Real Property:

  (i)   is and has been operated by Seller in compliance with all applicable
Environmental Laws;

22



--------------------------------------------------------------------------------



 



  (ii)   is not the subject of any written notice from any governmental
authority or other person alleging the violation of, or liability under, any
applicable Environmental Laws;     (iii)   is not currently subject to any court
order, administrative order or decree arising under any Environmental Law;    
(iv)   to Seller’s knowledge, has not been used for the disposal of Hazardous
Substances and is not contaminated with any Hazardous Substances requiring
remediation or response under any applicable Environmental Law; and     (v)   to
Seller’s knowledge, has not had any releases, emissions, or discharges of
Hazardous Substances except as permitted under applicable Environmental Laws.

     5.12 Brokers’ Fees. Seller has not employed any broker or finder or
incurred any liability for any brokerage fees, commission or finders’ fees in
connection with the transactions contemplated by this Agreement, except for the
fees and commissions of Hovde Financial, Inc., for which Seller shall be solely
liable.
     5.13 Owned Real Property.
     (a) Seller will convey good and marketable title to the Owned Real
Property, free and clear of all Encumbrances. No lien, title defect, judgment or
encumbrance which either (i) (A) does not specifically pertain to the Real
Property and (B) is insured over by the title company insuring Purchaser’s title
to the Real Property or (ii) is not an Encumbrance, shall be deemed to render
title to the Real Property unmarketable or uninsurable.
     (b) Seller has not received any written notice of any uncured current
violation, citations, summonses, subpoenas, compliance orders, directives,
suits, other legal process, or other written notice of potential liability under
applicable zoning, building, fire and other applicable laws and regulations
relating to the Owned Real Property and there is no action, suit, proceeding or
investigation pending or threatened before any governmental authority which
relates to Seller or the Owned Real Property.
     (c) Seller has not received any written notice of any actual or pending
condemnation proceeding relating to the Branches.
     (d) To Seller’s knowledge, Seller has received no notice of any default or
breach by Seller under any covenant, condition, restriction, right of way or
easement affecting the Owned Real Property or any portion thereof, and no such
default or breach now exists.
     (e) Neither Seller nor any of its Affiliates has entered into any agreement
regarding the Owned Real Property, and the Owned Real Property is not subject to
any claim, demand, suit, lien, proceeding or litigation of any kind, pending or
outstanding, or to Seller’s knowledge, threatened, which would be binding upon
Purchaser or its successors or assigns and materially affect or limit
Purchaser’s or its successors’ or assigns’ use and enjoyment of the Owned Real

23



--------------------------------------------------------------------------------



 



Property or which would materially limit or restrict Purchaser’s right or
ability to enter into this Agreement and consummate the sale and purchase
contemplated hereby.
     (f) To Seller’s knowledge, Seller has received no notice of any default or
breach by Seller under any covenant, condition, restriction, right of way or
easement affecting the Owned Real Property or any portion thereof, and no such
default or breach now exists.
     5.14 Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Seller nor any of its agents, Affiliates or representatives, nor any other
person, makes or shall be deemed to make any representation or warranty to
Purchaser, express or implied, at law or in equity, with respect to the
transactions contemplated hereby and Seller hereby disclaims any such
representation or warranty whether by Seller or any of its officers, directors,
employees, agents or representatives or any other person
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller as follows:
     6.1 Corporate Organization and Authority. Purchaser is a stock savings
bank, duly organized and validly existing under the laws of New Jersey and has
the requisite power and authority to conduct the business conducted at the
Branches substantially as currently conducted by Seller. Purchaser has the
requisite corporate power and authority and has taken all corporate action
necessary in order to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a valid and binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
     6.2 No Conflicts. The execution, delivery and performance of this Agreement
by Purchaser does not, and will not, (i) violate any provision of its charter or
by-laws or (ii) subject to Regulatory Approvals, violate or constitute a breach
of, or default under, any law, rule, regulation, judgment, decree, ruling or
order of any court, government or governmental authority to which Purchaser is
subject or any agreement or instrument of Purchaser, or to which Purchaser is
subject or by which Purchaser is otherwise bound, which violation, breach,
contravention or default referred to in this clause (ii), individually or in the
aggregate, would be reasonably expected to have a Material Adverse Effect.
     6.3 Approvals and Consents. Other than Regulatory Approvals, no notices,
reports or other filings are required to be made by Purchaser with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Purchaser from, any governmental or regulatory authorities of the
United States or the several States in connection with the execution and
delivery of this Agreement by Purchaser and the consummation of the transactions
contemplated hereby by Purchaser, the failure to make or obtain any or all of
which,

24



--------------------------------------------------------------------------------



 



individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect.
     6.4 Regulatory Matters. (a) Except as previously disclosed in writing to
Seller, there are no pending or, to Purchaser’s knowledge, threatened disputes
or controversies between Purchaser and any federal, state or local governmental
agency or authority that, individually or in the aggregate, would be reasonably
expected to have a Material Adverse Effect.
     (b) Neither Purchaser nor any of its Affiliates has received any indication
from any federal or state governmental agency or authority that such agency
would oppose or refuse to grant a Regulatory Approval.
     (c) Neither Purchaser nor any of its Affiliates is a party to any written
order, decree, agreement or memorandum of understanding with, or commitment
letter or similar submission to, any federal or state regulatory agency or
authority charged with the supervision or regulation of depository institutions,
nor has Purchaser been advised by any such agency or authority that it is
contemplating issuing or requesting any such order, decree, agreement,
memorandum of understanding, commitment letter or submission, in each case
which, individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect.
     (d) Purchaser is, and on a pro forma basis giving effect to the P&A
Transaction, will be, (i) at least “well capitalized”, as defined for purposes
of the tests used by the OTS to evaluate the capital of a national bank, and
(ii) in compliance with all capital requirements, standards and ratios required
by each state or federal bank regulator with jurisdiction over Purchaser,
including, without limitation, any such higher requirement, standard or ratio as
shall apply to institutions engaging in the acquisition of insured institution
deposits, assets or branches, and no such regulator is likely to, or has
indicated that it may, condition any of the Regulatory Approvals upon an
increase in Purchaser’s capital or compliance with any capital requirement,
standard or ratio.
     (e) Purchaser has no reason to believe that it will be required to divest
deposit liabilities or branches as a condition to the receipt of any of the
Regulatory Approvals.
     (f) Each of the subsidiaries or Affiliates of Purchaser that is an insured
depository institution was rated “Satisfactory” or “Outstanding” following its
most recent Community Reinvestment Act examination by the regulatory agency
responsible for its supervision. Purchaser has received no notice of and has no
knowledge of any planned or threatened objection by any community group to the
transactions contemplated hereby.
     6.5 Litigation and Undisclosed Liabilities. There are no actions, suits or
proceedings pending or, to Purchaser’s knowledge, threatened against Purchaser,
or obligations or liabilities (whether or not accrued, contingent or otherwise)
or, to Purchaser’s knowledge, facts or circumstances that could reasonably be
expected to result in any claims against or obligations or liabilities of
Purchaser that, individually or in the aggregate, would have a Material Adverse
Effect
     6.6 Financing to be Available. Purchaser’s ability to consummate the
transactions contemplated by this Agreement is not contingent on raising any
equity capital, obtaining

25



--------------------------------------------------------------------------------



 



financing therefor, consent of any lender or any other matter relating to
funding the P&A Transaction.
     6.7 Brokers’ Fees. Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commission or finders’ fees in
connection with the transactions contemplated by this Agreement, except for fees
and commissions for which Purchaser shall be solely liable.
     6.8 Limitations on Representations and Warranties. Except for the
representations and warranties specifically set forth in this Agreement, neither
Purchaser nor any of its agents, Affiliates or representatives, nor any other
person, makes or shall be deemed to make any representation or warranty to
Seller, express or implied, at law or in equity, with respect to the
transactions contemplated hereby and Purchaser hereby disclaims any such
representation or warranty whether by Purchaser or any of its officers,
directors, employees, agents or representatives or any other person.
ARTICLE 7
COVENANTS OF THE PARTIES
     7.1 Activity in the Ordinary Course. Until the Closing Date, except (i) as
may be required by a Regulatory Authority or applicable law, (ii) as set forth
in Schedule 7.1 of the Seller Disclosure Schedule or (iii) as contemplated
hereby, (a) Seller shall conduct the business of the Branches (including,
without limitation, filling open positions at the Branches but excluding job
posting in the Branches for open positions at other offices of Seller or its
Affiliates) in the ordinary and usual course of business consistent with past
practice and (b) Seller shall not, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed:

  (i)   Increase or agree to increase the salary, remuneration or compensation
of any employee at any Branch other than in accordance with Seller’s existing
customary policies generally applicable to employees having similar rank or
duties or as required by contractual commitments outstanding on the date hereof,
or pay or agree to pay any uncommitted bonus to any employee at any Branch other
than regular bonuses granted in the ordinary course of Seller’s business, or,
other than in the ordinary course of business consistent with past practice,
transfer any employee at any Branch (other than any employees at any Branch who
do not become Transferred Employees) to another branch or office of Seller or
any of its Affiliates, other than temporary assignments of a fill-in nature in
the ordinary course of business;     (ii)   Transfer to or from any Branch to or
from any of Seller’s other operations or branches any material Assets or any
Deposits, except (A) in the ordinary course of business or as contemplated by
this Agreement, (B) upon the unsolicited request of a depositor customer, or
(C) if such Deposit is pledged as security for a loan or other obligation of
Seller;

26



--------------------------------------------------------------------------------



 



  (iii)   Sell, transfer, assign, encumber or otherwise dispose of or enter into
any contract, agreement or understanding to sell, transfer, assign, encumber or
dispose of any of the Assets existing on the date hereof, except in the ordinary
course of business consistent with past practice;     (iv)   Make or agree to
make any material improvements to the Owned Real Property, except with respect
to commitments for such made on or before the date of this Agreement, as set
forth in Schedule 7.1(v) of the Seller Disclosure Schedule, and normal
maintenance or refurbishing purchased or made in the ordinary course of
business;     (v)   File any application or give any notice to relocate or close
any Branch or relocate or close any Branch;     (vi)   Amend, terminate or
extend in any material respect any Branch Lease or Tenant Lease; provided,
however, Seller may extend any Branch Lease or Tenant Lease if, in its
reasonable business judgment, and after consultation with Purchaser, Seller
determines such extension is necessary to deliver the Branch on the Closing Date
as a fully operative branch banking operation;     (vii)   Except as permitted
by this Section 7.1, knowingly take, or knowingly permit its Affiliates to take,
any action impairing Purchaser’s rights in any Deposit or Asset,     (viii)  
Fail to price Deposits in all material respects in accordance with the deposit
pricing policies in effect at similarly situated branches of Seller located in
New Jersey; or     (ix)   Agree with, or commit to, any person to do any of the
things described in clauses (i) through (viii) except as contemplated hereby.

     7.2 Access and Confidentiality. (a) Until the Closing Date, Seller shall
afford to Purchaser and its officers and authorized agents and representatives
reasonable access to the properties, books, records, contracts, documents, files
and other information of or relating to the Assets and Liabilities. Purchaser
and Seller each will identify to the other, within ten (10) calendar days after
the date hereof, a selected group of their respective salaried personnel that
shall constitute a “transition group” who will be available to Seller and
Purchaser, respectively, at reasonable times (limited to normal operating hours)
to provide information and assistance in connection with Purchaser’s
investigation of matters relating to the Assets and Liabilities. Such transition
group will also work cooperatively to identify and resolve issues arising from
any commingling of Seller’s records with respect to the Branches with Seller’s
records for its other branches and operations not subject to this Agreement.
Seller shall furnish Purchaser with such additional financial and operating data
and other information about its business operations at the Branches as may be
reasonably necessary for the orderly transfer of the business operations of the
Branches and for purposes of enabling Purchaser to comply with its securities
law disclosure obligations. Any investigation pursuant to this Section 7.2(a)
shall be conducted in such manner as not to interfere unreasonably with the
conduct of Seller’s business. Notwithstanding the

27



--------------------------------------------------------------------------------



 



foregoing, Seller shall not be required to provide access to or disclose
information where such access or disclosure would impose an unreasonable burden
on Seller, or any employee of Seller or would violate or prejudice the rights of
customers, jeopardize any attorney-client privilege or contravene any law, rule,
regulation, order, judgment, decree, fiduciary duty or binding agreement entered
into prior to the date of this Agreement. The parties hereto shall use
reasonable best efforts to make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.
     (b) Seller shall permit Purchaser, at Purchaser’s expense, to cause a
“phase I environmental audit” and a “phase II environmental audit” to be
performed at each Branch at any time prior to the Closing Date; provided,
however, that Purchaser shall have the right to conduct a “phase II
environmental audit” prior to the Closing only to the extent that a “phase II
environmental audit” is within the scope of additional testing recommended by
the “phase I environmental audit” to be performed as a result of a “Recognized
Environmental Condition” (as such term is defined by The American Society for
Testing Materials) that was discovered in the “phase I environmental audit.”
Prior to performing any “phase II environmental audits,” Purchaser will provide
Seller with a copy of its proposed work plan and Purchaser will cooperate in
good faith with Seller to address any comments or suggestions made by Seller
regarding the work plan. Purchaser and its environmental consultant shall
conduct all environmental assessments pursuant to this Section 7.2(b) at
mutually agreeable times and so as to eliminate or minimize to the greatest
extent possible interference with Seller’s operation of its business, and
Purchaser shall maintain or cause to be maintained adequate insurance with
respect to any assessment conducted hereunder. Purchaser shall be required to
restore each Owned Real Property to its pre-assessment condition. All costs and
expenses incurred in connection with any “phase I environmental audit” and any
“phase II environmental audit,” and any restoration and clean up, shall be borne
solely by Purchaser.
     (c) Each party to this Agreement shall hold, and shall cause its respective
directors, officers, employees, agents, consultants and advisors to hold, in
strict confidence, except to the extent necessary to discharge obligations
pursuant to Section 7.3 or unless compelled to disclose by judicial or
administrative process or, based on the advice of its counsel, by other
requirements of law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party (or, if required under a contract with a third party,
such third party) furnished to it by such other party or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished),
and neither party shall release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, bankers, other
consultants and advisors and, to the extent permitted above, any Regulatory
Authority. Without limiting the foregoing, Purchaser may meet with Branch
Employees, promptly following execution of this Agreement and through the
Closing to discuss employment retention and other employment related matters at
mutually agreeable times and so long as such meetings do not interfere
unreasonably with the conduct of Seller’s business.

28



--------------------------------------------------------------------------------



 



     7.3 Regulatory Approvals. As soon as practicable and in no event later than
fifteen (15) Business Days after the date of this Agreement, and assuming the
full and timely cooperation and assistance of Seller, Purchaser shall prepare
and file any applications, notices and filing required in order to obtain the
Regulatory Approvals. Purchaser shall use reasonable best efforts to obtain each
such approval as promptly as reasonably practicable and to the extent best
possible in order to permit the Closing to occur not later than September 30,
2009. Seller will use reasonable best efforts to cooperate in connection
therewith (including the furnishing of any information and any reasonable
undertaking or commitments which may be required to obtain the Regulatory
Approvals). Each party will provide the other with copies of any applications
and all correspondence relating thereto prior to filing, other than material
filed in connection therewith under a claim of confidentiality. If any
Regulatory Authority shall require the modification of any of the terms and
provisions of this Agreement as a condition to granting any Regulatory Approval,
the parties hereto will negotiate in good faith to seek a mutually agreeable
adjustment to the terms of the transaction contemplated hereby, such agreement
not to be unreasonably withheld, conditioned or delayed.
     7.4 Consents. (a) Seller agrees to use reasonable best efforts to obtain
from lessors under Branch Leases and any other parties the consent of which is
required in order to assign or transfer any Asset or Deposit to Purchaser on the
Closing Date, any required consents to such assignment or transfer to Purchaser
on the Closing Date; provided that in the case of any Branch Lease, if any
consent set forth in this Section 7.4(a) is not obtained, notwithstanding
Seller’s use of reasonable best efforts as required hereunder, the parties may
take such actions as specified in Purchaser Disclosure Schedule 7.4(a) with
respect to such Branch Lease; provided, further, that Seller shall not be
obligated to incur any monetary obligations or expenditures to the parties whose
consent is requested in connection with the utilization of its reasonable best
efforts to obtain any such required consents.
     (b) Seller will use reasonable best efforts to procure estoppel
certificates substantially in the form of Schedule 7.4(b)-1 attached hereto,
from each lessor under Branch Leases and in the form of Schedule 7.4(b)-2 from
each subtenant under Tenant Leases, which certificates shall be at the expense
of the Purchaser; provided that in the case of any Branch Lease, if any estoppel
certificate as set forth in this Section 7.4(b) is not obtained, notwithstanding
Seller’s use of reasonable best efforts as required hereunder, the parties may
take such actions as specified in Purchaser Disclosure Schedule 7.4(b) with
respect to such Branch Lease; provided, further, that Seller shall not be
obligated to incur any monetary obligations or expenditures to lessors or
subtenants in connection with the utilization of its reasonable best efforts to
obtain such estoppel certificates.
     (c) Seller will use its reasonable best efforts to procure non disturbance
agreements from any mortgage lender holding a mortgage lien on any Real Property
at which a Branch Lease is operated, substantially in the form of
Schedule 7.4(c) hereto; provided, however, Seller shall not be obligated to
incur any monetary obligations or expenditures to mortgage lenders in connection
with the utilization of its reasonable best efforts to obtain such non
disturbance agreements.

29



--------------------------------------------------------------------------------



 



     7.5 Efforts to Consummate; Further Assurances. (a) Purchaser and Seller
agree to use reasonable best efforts to satisfy or cause to be satisfied as soon
as practicable their respective obligations hereunder and the conditions
precedent to the Closing.
     (b) From time to time following the Closing, at Purchaser’s request and
expense, Seller will duly execute and deliver such assignments, bills of sale,
deeds, acknowledgments and other instruments of conveyance and transfer as shall
be necessary or appropriate to vest in Purchaser the full legal and equitable
title to the Assets.
     (c) Subject to Section 4.3, on and after the Closing Date, each party will
promptly deliver to the other all mail and other communications properly
addressable or deliverable to the other as a consequence of the P&A Transaction;
and without limitation of the foregoing, on and after the Closing Date, Seller
shall promptly forward any mail, communications or other material relating to
the Deposits or the Assets transferred on the Closing Date, including, but not
limited to, that portion of any IRS “B” tapes that relates to such Deposits, to
such employees of Purchaser at such addresses as may from time to time be
specified by Purchaser in writing.
     (d) The costs incurred by a party in performing its obligations to the
other (x) under Sections 7.5(a) and (c) shall be borne by the initial recipient
and (y) otherwise under this Section 7.5 shall be borne by Purchaser.
     7.6 Solicitation of Accounts. (a) For a period of forty-eight (48) months
following the Closing Date, Seller agrees that it and its Affiliates shall not
offer financial services and products to any Customer. Notwithstanding the
foregoing sentence, Seller and its Affiliates shall be permitted to (a) continue
to engage in all customary communications, including distribution of loan
statements and promotional loan materials, with any former customers of the
Branches with whom Seller or an Affiliate maintains a banking or lending
arrangement after the Closing Date as permitted by this Agreement, (b) engage in
advertising, solicitations or marketing campaigns, programs or other efforts not
primarily directed to or targeted at the Customers, (c) respond to unsolicited
inquiries, and (d) provide notices or communications relating to the
transactions contemplated hereby in accordance with the provisions hereof.
Without limiting the foregoing, Seller and its affiliates will not use
confidential information contained in Branch customer information files to
solicit financial services business, including deposits and other financial
products. For a period of forty-eight (48) months following the Closing Date,
neither Seller nor any affiliate shall establish or operate a branch office in
Clifton, Montclair, Newark or East Orange, New Jersey, except as to the Existing
Branches and as otherwise specified in Schedule 7.6(a).
     (b) Prior to the Closing Date, Purchaser agrees that it will not attempt to
solicit Branch customers through advertising nor transact its business in a way
which would induce such Customers to close any account and open accounts
directly with Purchaser or would otherwise result in a transfer of all or a
portion of an existing account from Seller to Purchaser or its Affiliates.
Notwithstanding the foregoing sentence, Purchaser and its Affiliates shall be
permitted to (i) engage in advertising, solicitations or marketing campaigns not
directed to or targeted at such Customers, (ii) engage in lending, deposit, safe
deposit, trust or other financial services relationships existing as of the date
hereof with such customers through other branch offices of Purchaser,
(iii) respond to unsolicited inquiries by such customers with respect to

30



--------------------------------------------------------------------------------



 



banking or other financial services, and (iv) provide notices or communications
relating to the transactions contemplated hereby in accordance with the
provisions hereof.
     7.7 Insurance. Seller will maintain in effect until the Closing Date all
casualty and public liability policies relating to the Branches and maintained
by Seller on the date hereof or to procure comparable replacement coverage and
maintain such policies or replacement coverage in effect until the Closing Date.
Purchaser shall provide all casualty and public liability insurance for the
Branches after the Closing Date. In the event of any material damage,
destruction or condemnation affecting Real Property between the date hereof and
the time of the Closing, Purchaser shall have the right to exclude any Real
Property so affected from the Assets to be acquired, require Seller to take
reasonable steps to repair or replace the damaged or destroyed property, or
require Seller to deliver to Purchaser any insurance proceeds and other
payments, to the extent of the fair market value or the replacement cost of the
Real Property, received by Seller as a result thereof unless, in the case of
damage or destruction, Seller has repaired or replaced the damaged or destroyed
property.
     7.8 Change of Name, Etc. Immediately after the Closing, Purchaser will
(a) change the name and logo on all documents and facilities relating to the
Assets and the Liabilities to Purchaser’s name and logo, (b) notify all persons
whose Deposits or Safe Deposit Agreements are transferred under this Agreement
of the consummation of the transactions contemplated by this Agreement, and
(c) provide all appropriate notices to the FDIC and any other Regulatory
Authorities required as a result of the consummation of such transactions.
Seller shall cooperate with any commercially reasonable request of Purchaser
directed to accomplish the removal of Seller’s signage by Purchaser and the
installation of Purchaser’s signage by Purchaser; provided, however, that (i)
all such removals and all such installations shall be at the expense of
Purchaser, (ii) such removals and installations shall be performed in such a
manner that does not unreasonably interfere with the normal business activities
and operations of the Branches, (iii) such installed signage shall comply with
the applicable Branch Lease and all applicable zoning and permitting laws and
regulations, and (iv) such installed signage shall have, if necessary, received
the prior approval of the owner or landlord of the facility, and such installed
signage shall be covered in such a way as to make the Purchaser signage
unreadable at all times prior to the Closing, but such cover shall display the
name and/or logo of Seller (or of its Affiliates) in a manner reasonably
acceptable to Seller. Purchaser agrees not to use any forms or other documents
bearing Seller or any of its Affiliates’ name or logo after the Closing without
the prior written consent of Seller, and, if such consent is given, Purchaser
agrees that all such forms or other documents to which such consent relates will
be stamped or otherwise marked in such a way that identifies Purchaser as the
party using the form or other document.
ARTICLE 8
TAXES AND EMPLOYEES
     8.1 Tax Representations. Seller represents and warrants to Purchaser that,
all material Tax Returns with respect to the Assets, the Liabilities or the
operation of the Branches that are required to be filed (taking into account any
extension of time within which to file) before the Closing Date have been or
will be duly filed, and all material Taxes shown to be due on such Tax Returns
have been or will be paid in full.

31



--------------------------------------------------------------------------------



 



     8.2 Proration of Taxes. For purposes of this Agreement, in the case of any
Straddle Period, (1) Property Taxes for the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the entire Straddle Period, and (2) Taxes
(other than Property Taxes) for the Pre-Closing Tax Period shall be computed as
if such taxable period ended as of the close of business on the Closing Date.
     8.3 Sales and Transfer Taxes. Purchaser shall pay all transfer, recording,
sales, use (including all bulk sales Taxes) and other similar Taxes and fees
(collectively, the “Transfer Taxes”), that are payable or that arise as a result
of the P&A Transaction, when due. The party which has the primary obligation to
do so under applicable Law shall file any Tax Return that is required to be
filed in respect of Transfer Taxes described in this Section 8.3, and the other
party shall cooperate with respect thereto as necessary. Purchaser shall
indemnify and hold Seller harmless from and against any such Taxes.
     8.4 Information Returns. At the Closing or as soon thereafter as is
practicable, Seller shall provide Purchaser with a list of all Deposits on which
Seller is back-up withholding as of the Closing Date.
     8.5 Payment of Amount Due under Article 8. Any payment by Seller to
Purchaser, or to Seller from Purchaser, under this Article 8 (other than
payments required by Section 8.3) to the extent due at the Closing may be offset
against any payment due the other party at the Closing. All subsequent payments
under this Article 8 shall be made as soon as determinable and shall be made and
bear interest from the date due to the date of payment as provided in
Section 3.2(b).
     8.6 Assistance and Cooperation. After the Closing Date, each of Seller and
Purchaser shall:
     (a) Make available to the other and to any taxing authority as reasonably
requested all relevant information, records, and documents relating to Taxes
with respect to the Assets, the Liabilities, or the operation of the Branches;
     (b) Provide timely notice to the other in writing of any pending or
proposed Tax audits (with copies of all relevant correspondence received from
any taxing authority in connection with any Tax audit or information request) or
Tax assessments with respect to the Assets, the Liabilities, or the operation of
the Branches for taxable periods for which the other may have a liability under
this Agreement; and
     (c) The party requesting assistance or cooperation shall bear the other
party’s reasonable out-of-pocket expenses in complying with such request to the
extent that those expenses are attributable to fees and other costs of
unaffiliated third party service providers.
     8.7 Transferred Employees. (a) At least fifteen (15) calendar days prior to
the Closing Date and effective as of the Closing Date, Purchaser agrees that it
shall offer employment to all Branch Employees (it being understood that offers
of employment will be made to such employees of Seller or its Affiliates then
working at the Branches and will also be subsequently

32



--------------------------------------------------------------------------------



 



extended to any individuals subsequently hired for employment at the Branches
prior to the Closing Date), and will employ each Branch Employee who has not
declined such offer, effective as of the Closing Date (or, with respect to a
Branch Employee who is on (x) disability leave at the Closing Date, who actively
commences employment with Purchaser within 180 calendar days after the Closing
Date, or (y) military leave at the Closing Date, who actively commences
employment with Purchaser within the time period mandated by applicable law, in
each case effective as of the date such Branch Employee actively commences
employment with Purchaser). On and after the Closing Date, each Branch Employee
employed by Purchaser, as of the first day of such Branch Employee’s active
employment with Purchaser or one of its Affiliates, shall be defined as a
“Transferred Employee” for purposes of this Agreement. Each Transferred
Employee’s employment with Seller shall cease as of the applicable Transfer
Date. Subject to the provisions of this Section 8.7, Transferred Employees shall
be subject to the employment terms, conditions and rules applicable to other
similarly situated employees of Purchaser. Nothing contained in this Agreement
shall be construed as an employment contract between Purchaser and any Branch
Employee or Transferred Employee. For a period of five years following the
Closing Date, Seller shall not, directly or through an affiliate or entity or
otherwise, solicit for employment any Transferred Employee; provided, however,
that nothing shall be deemed to prohibit Seller and/or its Affiliates from (i)
using general solicitations not targeted at Transferred Employees (including,
without limitation, job announcements in newspapers and industry publications or
on the Internet), (ii) using employee search firms, so long as such employee
search firms are not advised by Seller or its Affiliates after the date hereof
to engage in targeted solicitations of Transferred Employees, (iii) discussing
employment with any Transferred Employee who contacts Seller and/or its
Affiliates independently without any solicitation by Seller or its Affiliates
that is otherwise prohibited by this Section 8.7(a) or (iv) soliciting any
Transferred Employee who ceases to be employed by Purchaser prior to Seller
and/or any of its Affiliates soliciting such Transferred Employee.
     (b) Each Transferred Employee shall be provided employment subject to the
following terms and conditions:

  (i)   Except as otherwise specifically provided herein, from and after the
Closing Date, each Transferred Employee shall be provided employee benefits and
compensation opportunities that are substantially equivalent to those provided
to similarly situated employees of the Purchaser in accordance with the terms of
Purchaser’s employee benefit plans commencing on such Transferred Employee’s
Transfer Date. Without limiting the generality of the foregoing, Purchaser shall
provide each Transferred Employee with credit for such Transferred Employee’s
period of service as recognized by Seller immediately prior to the applicable
Transfer Date (including any service credited from predecessors by merger or
acquisition to Seller) with respect to all of Purchaser’s employee benefit
plans, practices and policies (but not for accrual of benefits under any defined
benefit pension plan or post-retirement welfare benefit plan of the Purchaser),
provided that such service shall not be recognized to the extent such
recognition would result in a duplication of benefits and provided that such
credit for prior service with Seller will not be provided with respect to the
Purchaser’s employee stock ownership plan.

33



--------------------------------------------------------------------------------



 



  (ii)   Each Transferred Employee shall be eligible to participate in the
medical, dental, or other welfare plans of Purchaser, as such plans may exist,
on and after the applicable Transfer Date, and any pre-existing conditions,
provisions or actively at-work requirements of such plans shall be waived with
respect to any such Transferred Employee (it being understood that general
requirements of formal employment with Purchaser shall not be waived). All
Transferred Employees who cease participation in a Seller’s medical and/or
dental or other welfare plans on the applicable Transfer Date and become
participants in a corresponding Purchaser plan shall receive credit for all
co-payments and deductibles paid under Seller’s medical and dental plans, upon
substantiation, in a form satisfactory to Purchaser that such co-payments and/or
deductibles or portion thereof have been satisfied.

     (c) Except as provided in this Section 8.7, Seller shall remain solely
responsible for any and all Liabilities and obligations arising under the
employee benefit plans (or associated assets and liabilities) of Seller and its
Affiliates with respect to service of the Transferred Employees prior to the
Closing Date, and Purchaser shall not assume or otherwise acquire any of the
employee benefit plans of Seller and its Affiliates. Seller shall pay,
discharge, and be responsible for (i) all salary and wages arising out of
employment of each Transferred Employee through the applicable Transfer Date ,
and (ii) any employee benefits (including, but not limited to, accrued vacation)
arising under Seller’s employee benefit plans and employee programs prior to the
applicable Transfer Date, including (x) benefits with respect to claims incurred
prior to the Closing Date but reported after the Closing Date and (y) severance,
if any, payable to any Branch Employee solely as a result of the cessation of
such Branch Employee’s employment with Seller and its Affiliates pursuant to and
in accordance with the terms and conditions of the severance plan of Seller and
its Affiliates applicable to such Branch Employee as of immediately prior to the
Closing Date. From and after the applicable Transfer Date, Purchaser shall pay,
discharge, and be responsible for all salary, wages, and benefits arising out of
or relating to the employment of each Transferred Employee by Purchaser from and
after the applicable Transfer Date, including, without limitation, all claims
under Purchaser’s welfare benefits plans incurred after the applicable Transfer
Date. Claims are incurred as of the date services are provided or disability
payments are accrued, notwithstanding when the injury or illness may have
occurred. Seller shall be responsible for all retiree medical claims and
benefits under Seller’s retiree medical plans or programs with respect to the
Transferred Employees and any former Branch Employees, such that the Purchaser
shall have no liability with respect to any retiree medical plan maintained by
Seller..
     (d) Nothing in this Agreement shall be construed to grant any Branch
Employee a right to continued employment by, or to receive any payments or
benefits from, Purchaser or Seller or their respective Affiliates or through any
employee benefit plan. This Agreement shall not limit Purchaser’s or Purchaser’s
Affiliate’s ability or right to amend or terminate any benefit or compensation
plan or program of Purchaser or its Affiliates and nothing contained herein
shall be construed as an amendment to or modification of any such plan. This
Section 8.7 shall be binding upon and inure solely to the benefit of each party
to this Agreement, and nothing in this Section 8.7, express or implied, is
intended to confer upon any other person, including, any current or former
director, officer or employee of Seller or any of its Affiliates, any rights or
remedies of any nature whatsoever under or by reason of this Section 8.7.

34



--------------------------------------------------------------------------------



 



ARTICLE 9
CONDITIONS TO CLOSING
     9.1 Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:
     (a) Regulatory Approvals. The Regulatory Approvals shall have been made or
obtained, and shall remain in full force and effect, and all waiting periods
applicable to the consummation of the P&A Transaction shall have expired or been
terminated.
     (b) Orders. No court or governmental authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) (any of the foregoing, an “Order”) which is in effect
and which prohibits or makes illegal the consummation of the P&A Transaction.
     (c) Representations and Warranties; Covenants. The representations and
warranties of Seller contained in this Agreement shall be true in all respects
as of the Closing Date (except that representations and warranties as of a
specified date need only be true on and as of such date); provided, however,
that for purposes of determining the satisfaction of the condition set forth in
this Section 9.1(c), such representations and warranties shall be deemed to be
so true and correct if the failure or failures of such representations and
warranties to be true and correct (such representations and warranties to be
read for this purpose without reference to any qualification set forth therein
relating to “materiality” or “Material Adverse Effect”) do not constitute,
individually or in the aggregate, a Material Adverse Effect with respect to
Seller.
     Purchaser shall have received at Closing a certificate to that effect dated
as of such Closing Date and executed by the Chief Executive Officer, Chief
Financial Officer, President or the Senior Vice President of Legal and
Governmental Affairs of Seller. Seller shall have performed its covenants and
agreements herein on or prior to the Closing Date in all material respects.
Purchaser shall have received at Closing a certificate to that effect dated as
of such Closing Date and executed by the Chief Executive Officer, Chief
Financial Officer, President or the Senior Vice President of Legal and
Governmental Affairs of Seller.
     9.2 Conditions to Obligations of Seller. Unless waived in writing by
Seller, the obligation of Seller to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:
     (a) Regulatory Approvals. The Regulatory Approvals, shall have been made or
obtained, and shall remain in full force and effect, and all waiting periods
applicable to the consummation of the P&A Transaction shall have expired or been
terminated.
     (b) Orders. No Order shall be in effect that prohibits or makes illegal the
consummation of the P&A Transaction.

35



--------------------------------------------------------------------------------



 



     (c) Representations and Warranties; Covenants. The representations and
warranties of Purchaser contained in this Agreement shall be true in all
respects as of the Closing Date (except that representations and warranties as
of a specific date need to be true only as of such date); provided, however,
that for purposes of determining the satisfaction of the condition set forth in
this Section 9.2(c), such representations and warranties (except for
Section 6.7, which shall be true and correct as of the Closing as written) shall
be deemed to be so true and correct if the failure or failures of such
representations and warranties to be true and correct (such representations and
warranties to be read for this purpose without reference to any qualification
set forth therein relating to “materiality” or “Material Adverse Effect”) do not
constitute, individually or in the aggregate, a Material Adverse Effect with
respect to Purchaser. Seller shall have received at Closing a certificate to
that effect dated as of such Closing Date and executed by the Chief Executive
Officer, Chief Financial Officer, President or any Executive Vice President of
Purchaser. Purchaser shall have performed its covenants and agreements herein on
or prior to the Closing Date in all material respects. Seller shall have
received at Closing a certificate to that effect dated as of such Closing Date
and executed by the Chief Executive Officer, Chief Financial Officer, President
or any Executive Vice President of Purchaser.
ARTICLE 10
TERMINATION
     10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
     (a) By the mutual written agreement of Purchaser and Seller;
     (b) By Seller or Purchaser, in the event of a breach by the other of any
representation, warranty or agreement contained herein which is not cured or
cannot be cured within thirty (30) calendar days after written notice of such
termination has been delivered to the breaching party and which would if
occurring or continuing on the Closing Date, permit the terminating party not to
consummate the P&A Transaction under the standard set forth in Sections 9.1(c)
or 9.2(c), as applicable;
     (c) By Seller, in the event the Regulatory Approvals have not been obtained
on or prior to October 31, 2009;
     (d) By Seller or Purchaser, in the event the Closing has not occurred by
the date that is seven (7) months after the date of this Agreement, unless the
failure to so consummate is due to a breach of this Agreement by the party
seeking to terminate; or
     (e) By either Seller or Purchaser, if any governmental agencies or
authorities that must grant a Regulatory Approval has denied approval of the P&A
Transaction or any governmental agency or authority of competent jurisdiction
shall have issued a final and nonappealable order permanently enjoining or
otherwise prohibiting the consummation of the P&A Transaction.

36



--------------------------------------------------------------------------------



 



     10.2 Effect of Termination. In the event of termination of this Agreement
and abandonment of the transactions contemplated hereby pursuant to
Section 10.1, no party hereto (or any of its directors, officers, employees,
agents or Affiliates) shall have any liability or further obligation to any
other party, except as provided in Section 7.2(b) and except that neither Seller
nor Purchaser shall be relieved or released from any liabilities or damages
arising out of any willful breach of this Agreement.
ARTICLE 11
INDEMNIFICATION
     11.1 Indemnification. (a) Subject to Section 12.1, Seller shall indemnify
and hold harmless Purchaser and any person directly or indirectly controlling or
controlled by Purchaser and their respective directors, officers, employees,
agents and attorneys from and against any and all Losses arising out of or
attributable to the following:

  (i)   any material breach of any representation or warranty made by Seller in
this Agreement, except for any representation or warranty set forth in
Section 5.11 (which is subject to Section 11.1(a)(iv));     (ii)   any material
breach of any covenant or agreement to be performed by Seller pursuant to this
Agreement;     (iii)   any liability, obligation or duty of Seller that is not a
Liability; and     (iv)   any material breach of any representation or warranty
made by Seller in Section 5.11, and, subject to Section 11.1(g), the presence of
any hazardous substance at any of the Owned Real Property which is required, by
any applicable Environmental Law, to be removed or otherwise remediated.

     (b) Subject to Section 12.1, Purchaser shall indemnify and hold harmless
Seller and any person directly or indirectly controlling or controlled by Seller
and their respective directors, officers, employees, agents and attorneys from
and against any and all Losses arising out of or attributable to the following:

  (i)   any material breach of any representation or warranty made by Purchaser
in this Agreement;     (ii)   any material breach of any covenant or agreement
to be performed by Purchaser pursuant to this Agreement; or     (iii)   the
Liabilities.

     (c) To exercise its indemnification rights under this Section 11.1 as a
result of the assertion against it of any claim or potential liability for which
indemnification is provided, the indemnified party shall promptly notify the
indemnifying party of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in

37



--------------------------------------------------------------------------------



 



respect of which indemnity may be sought hereunder (including, with respect to
claims arising from a breach of representation or warranty made in Article 8,
the commencement of an audit, administrative investigation or judicial
proceeding by any governmental authority); provided, however, that in no event
shall notice of claim for indemnification under this Agreement be given later
than the expiration of one (1) year from the Closing Date (excluding only claims
for indemnification under Section 11.1(a)(iv), which may be given at anytime
within two (2) years from the Closing Date, and Sections 11.1(a)(iii) and
11.1(b)(iii), which may be given at any time); provided, further, that any delay
or failure by the indemnified party to give notice shall relieve the
indemnifying party of its obligations hereunder only to the extent, if at all,
that the indemnifying party is actually and materially prejudiced by reason of
such delay or failure. The indemnified party shall advise the indemnifying party
of all facts relating to such assertion within the knowledge of the indemnified
party, and shall afford the indemnifying party the opportunity, at the
indemnifying party’s sole cost and expense, to defend against such claims for
liability. In any such action or proceeding, the indemnified party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at its own expense unless (i) the indemnifying party and the
indemnified party mutually agree to the retention of such counsel or (ii) the
named parties to any such suit, action, or proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party, and in
the reasonable judgment of the indemnified party, representation of the
indemnifying party and the indemnified party by the same counsel would be
inadvisable due to actual or potential differing defenses or conflicts of
interests between them.
     (d) Neither party to this Agreement shall settle, compromise, discharge or
consent to an entry of judgment with respect to a claim or liability subject to
indemnification under this Article 11 without the other party’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the indemnifying party may agree without the prior
written consent of the indemnified party to any settlement, compromise,
discharge or consent to an entry of judgment in each case that by its terms
obligates the indemnifying party to pay the full amount of the liability in
connection with such claim and which unconditionally releases the indemnified
party from all liability in connection with such claim and which, in the case of
Purchaser as an indemnified party, does not materially impair Purchaser’s use or
enjoyment of any of its Real Property.
     (e) Notwithstanding anything to the contrary contained in this Agreement:
     (i) an indemnifying party shall not be liable under this Section 11.1,
other than in respect of Sections 11.1(a)(iii), 11.1(a)(iv) and 11.1(b)(iii),
for any Losses sustained by the indemnified party unless and until the aggregate
amount of all indemnifiable Losses sustained by the indemnified party other than
in respect of Sections 11.1(a)(iii), 11.1(a)(iv) and 11.1(b)(iii) shall exceed
$50,000, in which event the indemnifying party shall provide indemnification
hereunder in respect of all such indemnifiable Losses in excess of $50,000;
provided, however, that any individual items where the loss relating thereto is
less than $5,000 shall not be aggregated for purposes hereof; and provided,
further, that the maximum aggregate amount of indemnification payments payable
by Seller or Purchaser pursuant to this Section 11.1, other than in respect of
Sections 11.1(a)(iii), 11.1(a)(iv) and 11.1(b)(iii), shall be $1,400,000.

38



--------------------------------------------------------------------------------



 



     (ii) Seller shall not be liable under Section 11.1(a)(iv) for any Losses
sustained by the indemnified party unless and until the aggregate amount of all
indemnifiable Losses sustained by the indemnified party in respect thereof shall
exceed $50,000, in which event Seller shall provide indemnification hereunder in
respect of all such indemnifiable Losses in excess of $50,000; provided,
however, that any individual items where the loss relating thereto is less than
$5,000 shall not be aggregated for purposes hereof; and provided, further, that
the maximum aggregate amount of indemnification payments payable by Seller
pursuant to Section 11.1(a)(iv) shall be $500,000.
     (iii) In no event shall either party hereto be entitled to consequential or
punitive damages or damages for lost profits in any action relating to the
subject matter of this Agreement.
     (f) Notwithstanding the foregoing, if a third party claim includes or would
reasonably be expected to include both a claim for Taxes that are Liabilities
pursuant to Section 2.2(a)(vii) (“Purchaser Taxes”) and a claim for Taxes that
are not Liabilities pursuant to Section 2.2(a)(vii) (“Seller Taxes”), and such
claim for Seller Taxes is not separable from such a claim for Purchaser Taxes,
Purchaser (if the claim for Purchaser Taxes exceeds or reasonably would be
expected to exceed in amount the claim for Seller Taxes) or otherwise Seller
(Seller or Purchaser, as the case may be, the “Controlling Party”) shall be
entitled to control the defense of such third party claim (such third party
claim, a “Tax Claim”). In such case, the other party (Seller or Purchaser, as
the case may be, the “Non-Controlling Party”) shall be entitled to participate
fully (at the Non-Controlling Party’s sole expense) in the conduct of such Tax
Claim and the Controlling Party shall not settle such Tax Claim without the
consent of such Non-Controlling Party (which consent shall not be unreasonably
withheld, conditioned or delayed). The costs and expenses of conducting the
defense of such Tax Claim shall be reasonably apportioned based on the relative
amounts of the Tax Claim that are Seller Taxes and that are Purchaser Taxes.
     (g) Purchaser shall not have any right to indemnification under
Section 11.1(a)(iv) unless (i) Purchaser promptly informs Seller of Purchaser’s
discovery of any hazardous substances and (ii) Purchaser sends Seller a written
notice of claim for indemnification specifying with reasonable particularity the
nature, extent and location of the hazardous substances within forty-five
(45) calendar days of Purchaser’s discovery of same. Prior to Purchaser
incurring any indemnifiable costs under Section 11.1(a)(iv), Purchaser shall
submit a remediation plan and detailed cost estimate for Seller’s reasonable
review and approval. Seller shall also have the right, at its sole option, to
remove or otherwise remediate any such hazardous substances from the applicable
Owned Real Property, in which case Purchaser shall have no right to
indemnification for such hazardous substances (provided that Seller notifies
Purchaser, within thirty (30) calendar days from receipt of Purchaser’s claim
for indemnification, of Seller’s intention to do so and provided Seller shall,
without unreasonable delay, remove or remediate such hazardous substances).
     (h) Notwithstanding any other term or provision of this Agreement, the
indemnifying party will not be required to indemnify the indemnified party for a
Loss to the extent that the indemnified party receives insurance payments
covering such Loss, provided that the occurrence of such Loss would not result
in the loss of any insurance coverage by the indemnified party. In

39



--------------------------------------------------------------------------------



 



the event that any insurance paid to the indemnified party shall be less that
the amount of the Loss, the indemnifying party shall remain liable for the
difference between the insurance payment received and the amount of the Loss.
     11.2 Exclusivity. After the Closing, except as expressly set forth in
Sections 4.3, 4.9 and 8.3, and except in the case of common law fraud relating
to the entry into this Agreement, this Article 11 will provide the exclusive
remedy for any misrepresentation, breach of warranty, covenant or other
agreement or other claim arising out of this Agreement or the transactions
contemplated hereby; provided that it is understood and agree that the foregoing
shall not prevent a party from seeking or obtaining specific performance,
injunctive relief or any other available non-monetary equitable remedy.
     11.3 AS-IS Sale; Waiver of Warranties. Except as set forth in Article 5 and
Section 8.1, Purchaser acknowledges that the Assets and Liabilities are being
sold and accepted on an “AS-IS-WHERE-IS” basis, and are being accepted without
any representation or warranty. As part of Purchaser’s agreement to purchase and
accept the Assets and Liabilities AS-IS-WHERE-IS, and not as a limitation on
such agreement, TO THE FULLEST EXTENT PERMITTED BY LAW, SELLER HEREBY DISCLAIMS
AND PURCHASER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASES ANY AND
ALL ACTUAL OR POTENTIAL RIGHTS PURCHASER MIGHT HAVE AGAINST SELLER OR ANY PERSON
DIRECTLY OR INDIRECTLY CONTROLLING SELLER REGARDING ANY FORM OF WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR TYPE, RELATING TO THE ASSETS AND LIABILITIES,
EXCEPT THOSE SET FORTH IN ARTICLE 5 AND SECTION 8.1. SUCH WAIVER AND RELEASE IS,
TO THE FULLEST EXTENT PERMITTED BY LAW, ABSOLUTE, COMPLETE, TOTAL AND UNLIMITED
IN EVERY WAY. SUCH WAIVER AND RELEASE INCLUDES TO THE FULLEST EXTENT PERMITTED
BY LAW, BUT IS NOT LIMITED TO, A WAIVER AND RELEASE OF EXPRESS WARRANTIES
(EXCEPT THOSE SET FORTH IN ARTICLE 5 AND SECTION 8.1), IMPLIED WARRANTIES,
WARRANTIES OF FITNESS FOR A PARTICULAR USE, WARRANTIES OF MERCHANTABILITY,
WARRANTIES OF HABITABILITY, STRICT LIABILITY RIGHTS AND CLAIMS OF EVERY KIND AND
TYPE, INCLUDING BUT NOT LIMITED TO CLAIMS REGARDING DEFECTS WHICH WERE NOT OR
ARE NOT DISCOVERABLE, ALL OTHER EXTANT OR LATER CREATED OR CONCEIVED OF STRICT
LIABILITY OR STRICT LIABILITY TYPE CLAIMS AND RIGHTS.
ARTICLE 12
MISCELLANEOUS
     12.1 Survival. The parties’ respective representations and warranties
contained in this Agreement shall survive until the first anniversary of the
Closing Date, and thereafter neither party may claim any Loss in relation to a
breach thereof. The agreements and covenants contained in this Agreement shall
not survive the Closing except to the extent expressly contemplating performance
thereafter.

40



--------------------------------------------------------------------------------



 



     (b) No claim based on any breach of any representation or warranty shall be
valid or made unless notice with respect thereto is given to the indemnifying
party in accordance with this Agreement on or before the date specified in
Section 11.1(c).
     12.2 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party may be assigned by either party hereto without the
prior written consent of the other party, and any purported assignment in
contravention of this Section 12.2 shall be void.
     12.3 Binding Effect. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
     12.4 Public Notice. Prior to the Closing Date, neither Purchaser nor Seller
shall directly or indirectly make or cause to be made any press release for
general circulation, public announcement or disclosure or issue any notice or
general communication to employees with respect to any of the transactions
contemplated hereby without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed). Purchaser
and Seller each agree that, without the other party’s prior written consent, it
shall not release or disclose any of the terms or conditions of the transactions
contemplated herein to any other person. Notwithstanding the foregoing, each
party may make such public disclosure as, based on the advice of its counsel,
may be required by law or as necessary to obtain the Regulatory Approvals. For
the avoidance of any doubt, both Seller and Purchaser covenant and agree that
any press release prepared by either party announcing the execution of this
Agreement or the consummation of the P&A Transaction shall be subject to the
other party’s review and approval, which approval shall not be unreasonably
withheld, conditioned or delayed.
     12.5 Notices. All notices, requests, demands, consents and other
communications given or required to be given under this Agreement and under the
related documents shall be in writing and delivered to the applicable party at
the address indicated below:

         
 
  If to Seller:   Banco Popular North America
120 Broadway
New York, New York 10271
Attention: Chris A. McFadden
Fax: (212) 417-6680
 
       
 
  With a copy to:   Banco Popular North America
120 Broadway
New York, New York 10271
Attention: Brian F. Doran, Esq.
Fax: (212) 417-6602
 
       
 
  If to Purchaser:   Investors Savings Bank
101 JFK Parkway
Short Hills, New Jersey 07078
Fax: (973) 924-5192
Attention: Domenick A. Cama

41



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Luse Gorman Pomerenk & Schick
5335 Wisconsin Avenue, N.W., Suite 400
Washington, D.C. 20015
Attention: John J. Gorman
Fax: (202) 362-2902

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered or certified mail, return
receipt requested, postage prepaid, or by fax, or by overnight delivery service.
Notice shall be effective upon actual receipt thereof.
     12.6 Expenses. Except as expressly provided otherwise in this Agreement,
each party shall bear any and all costs and expenses which it incurs, or which
may be incurred on its behalf, in connection with the preparation of this
Agreement and consummation of the transactions described herein, and the
expenses, fees, and costs necessary for any approvals of the appropriate
Regulatory Authorities.
     12.7 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey applicable to agreements
made and entirely to be performed in such commonwealth and without regard to its
principles of conflict of laws. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal or state court sitting in
Essex County, New Jersey.
     12.8 Waiver of Jury Trial. The parties hereby waive, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (i) arising under this Agreement or (ii) in any way connected
with or related or incidental to the dealings of the parties in respect of this
Agreement or any of the transactions contemplated hereby, in each case, whether
now existing or hereafter arising, and whether in contract, tort, equity, or
otherwise. The parties hereby further agree and consent that any such claim,
demand, action, or cause of action shall be decided by court trial without a
jury and that the parties may file a copy of this Agreement with any court as
written evidence of the consent of the parties to the waiver of their right to
trial by jury.
     12.9 Entire Agreement; Amendment. This Agreement contains the entire
understanding of and all agreements between the parties hereto with respect to
the subject matter hereof and supersedes any prior or contemporaneous agreement
or understanding, oral or written, pertaining to any such matters which
agreements or understandings shall be of no force or effect for any purpose;
provided, however, that the terms of any confidentiality agreement between the
parties hereto previously entered into, to the extent not inconsistent with any
provisions of this Agreement, shall continue to apply.
     (b) This Agreement may not be amended or supplemented in any manner except
by mutual agreement of the parties and as set forth in a writing signed by the
parties hereto or their

42



--------------------------------------------------------------------------------



 



respective successors in interest. The waiver of any beach of any provision
under this Agreement by any party shall not be deemed to be waiver of any
preceding or subsequent breach under this Agreement. No such waiver shall be
effective unless in writing.
     12.10 Third Party Beneficiaries. Except as expressly provided in
Section 11.1, this Agreement shall not benefit or create any right or cause of
action in or on behalf of any person other than Seller and Purchaser.
     12.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile or electronic
copy of a signature page shall be deemed to be an original signature page.
     12.12 Headings. The headings used in this Agreement are inserted for
purposes of convenience of reference only and shall not limit or define the
meaning of any provisions of this Agreement.
     12.13 Severability. If any provision of this Agreement, as applied to any
party or circumstance, shall be judged by a court of competent jurisdiction to
be void, invalid or unenforceable, the same shall in no way effect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.
     12.14 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof (and, more specifically, that irreparable
damage would likewise occur if the P&A Transaction was not consummated), and,
accordingly, that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof (including the parties’
obligation to consummate the P&A Transactions, subject to the terms and
conditions of this Agreement).

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date and year first above
written.

            BANCO POPULAR NORTH AMERICA
      By:   /s/ David H. Chafey, Jr.       David H. Chafey, Jr.       
President        INVESTORS SAVINGS BANK
      By:   /s/ Domenick A. Cama       Domenick A. Cama        Executive Vice
President and Chief
Operating Officer     

44